Ehibit 10.43

 

OFFICE LEASE

 

7000 WEST AT LANTANA
BUILDINGS 1 & 2

 

7000 WEST WILLIAM CANNON DRIVE
AUSTIN, TEXAS

 

CARRAMERICA LANTANA, LP,

 

as Landlord,

 

and

 

ARTHROCARE CORPORATION,

 

as Tenant.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

ARTICLE 1 PREMISES, BUILDING, PROJECT, AND COMMON AREAS

4

ARTICLE 2 LEASE TERM

5

ARTICLE 3 BASE RENT

6

ARTICLE 4 ADDITIONAL RENT

6

ARTICLE 5 USE OF PREMISES

11

ARTICLE 6 SERVICES AND UTILITIES

12

ARTICLE 7 REPAIRS

14

ARTICLE 8 ADDITIONS AND ALTERATIONS

14

ARTICLE 9 COVENANT AGAINST LIENS

16

ARTICLE 10 INSURANCE

16

ARTICLE 11 DAMAGE AND DESTRUCTION

18

ARTICLE 12 NONWAIVER

19

ARTICLE 13 CONDEMNATION

20

ARTICLE 14 ASSIGNMENT AND SUBLETTING

20

ARTICLE 15 SURRENDER OF PREMISES; OWNERSHIP AND REMOVAL OF TRADE FIXTURES

23

ARTICLE 16 HOLDING OVER

23

ARTICLE 17 ESTOPPEL CERTIFICATES

23

ARTICLE 18 SUBORDINATION

24

ARTICLE 19 DEFAULTS; REMEDIES

25

ARTICLE 20 COVENANT OF QUIET ENJOYMENT

27

ARTICLE 21 INTENTIONALLY DELETED

27

ARTICLE 22 INTENTIONALLY DELETED

27

ARTICLE 23 SIGNS

27

ARTICLE 24 COMPLIANCE WITH LAW

27

ARTICLE 25 LATE CHARGES

28

ARTICLE 26 LANDLORD’S RIGHT TO CURE DEFAULT; PAYMENTS BY TENANT

28

ARTICLE 27 ENTRY BY LANDLORD

29

ARTICLE 28 TENANT PARKING

29

ARTICLE 29 MISCELLANEOUS PROVISIONS

30

 

 

 

EXHIBITS

 

 

 

 

A

OUTLINE OF PREMISES

 

B

TENANT WORK LETTER

 

C

FORM OF NOTICE OF LEASE TERM DATES

 

D

RULES AND REGULATIONS

 

E

FORM OF TENANT’S ESTOPPEL CERTIFICATE

 

F

FORM OF RECOGNITION OF COVENANTS, CONDITIONS AND RESTRICTIONS

 

G

TEXAS STATE LAW RIDER

 

H

SPECIAL PROVISIONS

 

I

CURRENT MORTGAGEE SNDA

 

J

LABORATORY EQUIPMENT

 

 

i

--------------------------------------------------------------------------------


 

7000 WEST AT LANTANA, BUILDINGS 1 & 2

7000 WEST WILLIAM CANNON DRIVE

AUSTIN, TEXAS

 

OFFICE LEASE

 

This Office Lease (the Lease”), dated as of the date set forth in Section 1 of
the Summary of Basic Lease Information (the Summary”), below, is made by and
between CARRAMERICA LANTANA, LP, a Delaware limited partnership (“Landlord”),
and ARTHROCARE CORPORATION, a Delaware corporation (“Tenant”).

 

SUMMARY OF BASIC LEASE INFORMATION

 

TERMS OF LEASE

 

DESCRIPTION

 

 

 

1.

Date:

 

April 4, 2011

 

 

 

 

2.

Premises (Article 1).

 

 

 

 

 

 

 

2.1 Building:

 

The Building is comprised of two (2) buildings, commonly known as “Building 1”
and “Building 2”, located at 7000 West William Cannon Drive, Austin, Texas

 

 

 

 

 

2.2 Premises:

 

Approximately 136,075 rentable square feet of space, 68,086 of which is located
in Building 1 and 67,989 of which is located Building 2, as further set forth in
Exhibit A attached to this Lease and made a part hereof for all purposes.

 

 

 

 

3.

Lease Term (Article 2).

 

 

 

 

 

 

 

3.1 Length of Term:

 

One hundred thirty (130) full calendar months.

 

 

 

 

 

3.2 Lease Commencement Date:

 

The earlier to occur of (i) the date upon which Tenant first commences to
conduct business in the Premises or (ii) the first Monday following the
Completion Date (as defined in Exhibit B to this Office Lease). The anticipated
Lease Commencement Date is August 1, 2011.

 

 

 

 

 

3.3 Lease Expiration Date:

 

The last day of the one hundred thirtieth (130th) full calendar month following
the Lease Commencement Date.

 

1

--------------------------------------------------------------------------------


 

4.

Base Rent (Article 3):

 

 

 

Period During
Lease Term

 

Annual
Base Rent

 

Monthly
Installment
of Base Rent

 

Annual Base
Rent
per Rentable
Square Foot

 

Months 1 - 10

 

$

2,245,237.50

 

$

187,103.13

 

$

16.50

 

Months 11 — 22

 

$

2,245,237.50

 

$

187,103.13

 

$

16.50

 

Months 23 — 34

 

$

2,313,275.00

 

$

192,772.92

 

$

17.00

 

Months 35 — 46

 

$

2,381,312.50

 

$

198,442.71

 

$

17.50

 

Months 47 - 58

 

$

2,449,350.00

 

$

204,112.50

 

$

18.00

 

Months 59 — 70

 

$

2,517,387.50

 

$

209,782.29

 

$

18.50

 

Months 71 — 82

 

$

2,585,425.00

 

$

215,452.08

 

$

19.00

 

Months 83 — 94

 

$

2,653,462.50

 

$

221,121.88

 

$

19.50

 

Months 95 — 106

 

$

2,721,500.00

 

$

226,791.67

 

$

20.00

 

Months 107 — 118

 

$

2,789,537.50

 

$

232,461.46

 

$

20.50

 

Months 119 - 130

 

$

2,857,575.00

 

$

238,131.25

 

$

21.00

 

 

Notwithstanding the foregoing, Landlord hereby abates the first ten (10) monthly
installments of Base Rent described above and the first ten (10) monthly
installments of Tenant’s Share of Direct Expenses. Tenant shall pay all other
Rent obligations accruing during such months.  If a Tenant default occurs and is
not cured within the applicable notice and cure period, any remaining Base Rent
abatement shall cease from the date of such default, and, if as a result of such
default, Landlord terminates this Lease, Tenant shall pay to Landlord an amount
equal to the product of (i) all sums previously abated hereunder, multiplied by
a fraction, the numerator of which is the number of months remaining in the
Lease Term as of the date of such default and the denominator of which is 130.

 

5.

Initial estimated Tenant’s Share of Direct Expenses (Article 4):

 

$1,353,946.25 per year, or $112,828.85 per month, based on Direct Expenses for
calendar year 2011 being an estimated $9.95 per rentable square foot.

 

 

 

 

6.

Tenant’s Share (Article 4):

 

100% (based upon a total of 136,075 rentable square feet in the Building).

 

2

--------------------------------------------------------------------------------


 

7.

Permitted Use (Article 5):

 

General office use consistent with a first-class office building, together with
(i) a related shipping and receiving center (including stored inventory) that
does not exceed 2,000 square feet of the Premises, (ii) an accessory medical
device research laboratory that does not exceed ten percent (10%) of the
Premises, which may include testing of medical devices on deceased animals and
human cadavers, and (iii) training of surgeons and other medical professionals
related to the use of such devices, subject to Tenant’s use complying at all
times with all applicable laws, codes, rules and regulations, including, without
limitation, local zoning laws.

 

 

 

 

8.

Security Deposit (Article 21):

 

None.

 

 

 

 

9.

Parking Ratio (Article 28):

 

Four (4) unreserved surface parking spaces for every 1,000 rentable square feet
of the Premises, which shall include all of the existing covered surface parking
spaces. There shall be no parking charge for such parking spaces.

 

 

 

 

10.

Address of Tenant (Section 29.18):

 

7500 Rialto Boulevard
Building Two, Suite 100
Austin, Texas 78735
Attention: General Counsel
(Prior to Lease Commencement Date)

and

 

 

 

 

 

 

 

7000 West William Cannon Drive
Austin, Texas 78735
Attention: General Counsel
(After Lease Commencement Date)

 

 

 

 

11.

Address of Landlord (Section 29.18):

 

See Section 29.18 of the Lease.

 

 

 

 

12.

Broker(s) (Section 29.24):

 

Commercial Texas, L.L.C., representing Tenant.

Stream Realty Partners, LP, representing Landlord.

 

 

 

 

13.

Guarantor:

 

Not Applicable.

 

 

 

 

14.

Tenant Improvement Allowance (Exhibit B):

 

$32.00 per rentable square foot.

 

3

--------------------------------------------------------------------------------


 

ARTICLE 1

 

PREMISES, BUILDING, PROJECT, AND COMMON AREAS

 

1.1               Premises, Building, Project and Common Areas.

 

1.1.1        The Premises.  Landlord hereby leases to Tenant and Tenant hereby
leases from Landlord the premises set forth in Section 2.2 of the Summary (the
“Premises”).  The outline of the Premises is set forth in Exhibit A attached
hereto.  Landlord and Tenant hereby acknowledge and agree that the rentable
square footage of the Premises shall be as set forth in Section 2.2 of the
Summary and was measured using Building Owners and Managers Association.
Standards ANSI/BOMA Z65.1-1996 and that the same shall not be subject to
re-measurement or modification.  The parties hereto agree that the lease of the
Premises is upon and subject to the terms, covenants and conditions herein set
forth, and Tenant covenants as a material part of the consideration for this
Lease to keep and perform each and all of such terms, covenants and conditions
by it to be kept and performed and that this Lease is made upon the condition of
such performance.  The parties hereto hereby acknowledge that the purpose of
Exhibit A is to show the approximate location of the Premises in the “Building,”
as that term is defined in Section 1.1.2, below, only, and such Exhibit is not
meant to constitute an agreement, representation or warranty as to the
construction of the Premises, the precise area thereof or the specific location
of the “Common Areas,” as that term is defined in Section 1.1.3, below, or the
elements thereof or of the accessways to the Premises or the “Project,” as that
term is defined in Section 1.1.2, below.  Except as specifically set forth in
this Lease and in the Tenant Work Letter attached hereto as Exhibit B and made a
part hereof for all purposes (the “Tenant Work Letter”), Landlord shall not be
obligated to provide or pay for any improvement work or services related to the
improvement of the Premises.  Tenant also acknowledges that neither Landlord nor
any agent of Landlord has made any representation or warranty regarding the
condition of the Premises, the Building or the Project or with respect to the
suitability of any of the foregoing for the conduct of Tenant’s business, except
as specifically set forth in this Lease and the Tenant Work Letter.  The taking
of possession of the Premises by Tenant shall conclusively establish that the
Premises were at such time in good and sanitary order, condition and repair,
subject to Tenant Improvement Latent Defects and Punch-List Items (each as
defined in Exhibit B).

 

1.1.2        The Building and The Project.  The Premises are a part of the
buildings set forth in Section 2.1 of the Summary (the “Building”).  The
Building is part of an office project currently known as 7000 West at Lantana,
Buildings 1 and 2, located at 7000 West William Cannon Drive, Austin, Texas
78735.  The term “Project,” as used in this Lease, shall mean (i) the Building
and the Common Areas, and (ii) the land (which is improved with landscaping,
above ground and subterranean parking facilities and other improvements) upon
which the Building and the Common Areas are located.

 

1.1.3        Common Areas.  Tenant shall have the non-exclusive right to use,
subject to the rules and regulations referred to in Article 5 of this Lease,
those portions of the Project which are provided, from time to time, for use in
common by Landlord and Tenant (such areas, together with such other portions of
the Project designated by Landlord, in its reasonable discretion, are
collectively referred to herein as the “Common Areas”).  The manner in which the
Common Areas are maintained and operated shall be consistent with comparable
first class office buildings in the vicinity of the Building and at the
reasonable discretion of Landlord and the use thereof shall be subject to such
rules, regulations and restrictions as Landlord may make from time to time as
provided under this Lease.  Landlord reserves the right to close temporarily,
make alterations or additions to, or change the location of elements of the
Project and the Common Areas, subject to Tenant’s prior written approval if
Tenant is the only tenant of the Building and no uncured default by Tenant then
exists, such approval not to be unreasonably withheld, conditioned or delayed
its approval.  Notwithstanding the foregoing, Tenant’s approval shall not be
required if such actions are required to cause the Building to be in compliance
with insurance requirements or governmental laws, codes, rules or regulations or
are required to permit Landlord to comply with its repair and maintenance
obligations under this Lease or an emergency exists, in which cases Tenant’s
prior approval shall not be required.

 

4

--------------------------------------------------------------------------------


 

ARTICLE 2

 

LEASE TERM

 

2.1               Initial Term.  The terms and provisions of this Lease shall be
effective as of the date of this Lease.  The term of this Lease (the “Lease
Term”) shall be as set forth in Section 3.1 of the Summary, shall commence on
the date set forth in Section 3.2 of the Summary (the “Lease Commencement
Date”), and shall terminate on the date set forth in Section 3.3 of the Summary
(the “Lease Expiration Date”) unless this Lease is sooner terminated as
hereinafter provided.  For purposes of this Lease, the term “Lease Year” shall
mean each consecutive twelve (12) month period during the Lease Term, provided
that the last Lease Year shall end on the Lease Expiration Date.  Within sixty
(60) days after the Lease Commencement Date, Landlord may deliver to Tenant a
notice in the form as set forth in Exhibit C attached hereto and made a part
hereof for all purposes, as a confirmation only of the information set forth
therein, which Tenant shall execute and return to Landlord within ten
(10) business days of receipt thereof.

 

2.2               Extension Option.  Subject to Sections 2.2.2 and 2.2.3 below,
Tenant may at its option extend the Lease Term for the all of Building 1 and/or
all of Building 2 for two (2) periods of five (5) years each (each, a “Renewal
Term”) upon the same terms contained in this Lease, excluding the provisions of
Exhibit B of the Lease and except for the amount of Base Rent payable during the
Renewal Term.  Tenant shall have no additional extension option.

 

2.2.1        The Base Rent during a Renewal Term shall be the then prevailing
market rate for a comparable term commencing on the first day of the Renewal
Term for tenants of comparable size and creditworthiness for comparable space in
the Building and other comparable office buildings in the vicinity of the
Building, taking into consideration the economic concessions (including tenant
improvement allowances, inducements, abatements and base year, if any) offered,
comparable use and location of the space and length of the renewal term (the
“Market Rate”).

 

2.2.2        To exercise its option, Tenant must deliver an initial non-binding
notice (“Tenant’s Intent to Renew Notice”) to Landlord not less than six
(6) months (nor more than twelve (12) months) prior to the proposed commencement
of the Renewal Term. Thereafter, the Market Rate for the Renewal Term shall be
calculated pursuant to Section 2.2.3 below and Landlord shall inform Tenant of
the Market Rate.  Such calculations shall be final and shall not be recalculated
at the actual commencement of the Renewal Term.  If Tenant fails to timely give
its notice of exercise, Tenant will be deemed to have waived its option to
extend.

 

2.2.3        Market Rate shall be determined as follows:

 

2.2.3.1      If Tenant timely provides Landlord with Tenant’s Intent to Renew
Notice, then Landlord shall calculate and inform Tenant of the Market Rate. 
Tenant shall inform Landlord in writing (“Tenant’s Election Notice”) within
fifteen (15) business days after Tenant’s receipt of Landlord’s calculation
(i) of its acceptance of Landlord’s Market Rate, or (ii) its rejection of
Landlord’s Market Rate and its binding election to (a) waive its right to extend
the Term of this Lease, or (b) extend the Term of the Lease with the Market Rate
determined as set forth below.  If Tenant fails to duly deliver Tenant’s
Election Notice, Tenant shall be deemed to have waived its right to extend the
Term of this Lease.  If Tenant duly delivers Tenant’s Election Notice and
rejects Landlord’s Market Rate, Landlord and Tenant shall commence negotiations
to agree upon the Market Rate.  If Landlord and Tenant are unable to reach
agreement within thirty (30) days after Landlord’s receipt of Tenant’s Election
Notice, then Tenant shall deliver its binding election (“Tenant’s Binding
Notice”) to Landlord within ten (10) business days following the expiration of
such thirty (30) day period, (i) to withdraw its election to extend the Lease
Term, or (b) to extend the Lease Term with the Market Rate determined in
accordance with Section 2.2.3.2 below.  If Tenant duly elects to withdraw its
election to extend the Lease Term, this Lease shall terminate as of the
expiration date of the then current Lease Term.

 

2.2.3.2     If Landlord and Tenant are unable to reach agreement on the Market
Rate within said thirty (30)-day period, then within five (5) business days,
Landlord and Tenant shall each simultaneously submit to the other in a sealed
envelope its good faith estimate of the Market Rate.  If the higher of such
estimates is

 

5

--------------------------------------------------------------------------------


 

not more than one hundred three percent (103%) of the lower, then the Market
Rate shall be the average of the two.  Otherwise, the dispute shall be resolved
by arbitration in accordance with Section 2.2.3.3 below.

 

2.2.3.3     Within five (5) business days after the exchange of estimates, the
parties shall select as an arbitrator an independent Texas licensed real estate
broker with at least ten (10) years of experience in leasing office space in the
submarket area of Austin, Texas in which the Project is located (a “Qualified
Broker”).  If the parties cannot agree on a Qualified Broker, then within a
second period of five (5) business days, each shall select a Qualified Broker
and within ten (10) business days thereafter the two appointed Qualified Brokers
shall select a third Qualified Broker and the third Qualified Broker shall be
the sole arbitrator.  If one party shall fail to select a Qualified Broker
within the second five (5) business day period, then the Qualified Broker chosen
by the other party shall be the sole arbitrator.

 

2.2.3.4     Within twenty-one (21) days after submission of the matter to the
arbitrator, the arbitrator shall determine the Market Rate by choosing whichever
of the estimates submitted by Landlord and Tenant the arbitrator judges to be
more accurate.  The arbitrator shall notify Landlord and Tenant of its decision,
which shall be final and binding.  The fees of the arbitrator and the expenses
of the arbitration proceeding shall be paid equally by the parties.  Each party
shall pay the fees of its respective counsel.

 

2.2.4        Tenant’s option to extend this Lease is subject to the condition
that on the dates that Tenant delivers Tenant’s Intent to Renew Notice and
Tenant’s Election Notice, Tenant is not in default under this Lease after the
expiration of any applicable notice and cure periods.

 

ARTICLE 3

 

BASE RENT

 

Tenant shall pay, without prior notice or demand, to Landlord or Landlord’s
agent at the management office of the Project, or, at Landlord’s option, at such
other place as Landlord may from time to time designate in writing, by a check
for currency which, at the time of payment, is legal tender for private or
public debts in the United States of America, base rent (“Base Rent”) as set
forth in Section 4 of the Summary, payable in equal monthly installments as set
forth in Section 4 of the Summary in advance on or before the fifth (5th) day of
each and every calendar month during the Lease Term, without any setoff or
deduction whatsoever.  The Base Rent for the first full month of the Lease Term
which occurs after the expiration of any free rent period shall be paid at the
time of Tenant’s execution of this Lease.  If any Rent payment date (including
the Lease Commencement Date) falls on a day of the month other than the first
day of such month or if any payment of Rent is for a period which is shorter
than one month, the Rent for any fractional month shall accrue on a daily basis
for the period from the date such payment is due to the end of such calendar
month or to the end of the Lease Term at a rate per day which is equal to 1/365
of the applicable annual Rent.  All other payments or adjustments required to be
made under the terms of this Lease that require proration on a time basis shall
be prorated on the same basis.

 

ARTICLE 4

 

ADDITIONAL RENT

 

4.1               General Terms.  In addition to paying the Base Rent specified
in Article 3 of this Lease, Tenant shall pay “Tenant’s Share” of the annual
“Direct Expenses,” as those terms are defined in Sections 4.2.6 and 4.2.2 of
this Lease, respectively.  Such payments by Tenant, together with any and all
other amounts payable by Tenant to Landlord pursuant to the terms of this Lease,
are hereinafter collectively referred to as the “Additional Rent”, and the Base
Rent and the Additional Rent are herein collectively referred to as “Rent.”  All
amounts due under this Article 4 as Additional Rent shall be payable for the
same periods and in the same manner as the Base Rent.  Without limitation on
other obligations of Tenant which survive the expiration of the Lease Term, the
obligations of Tenant to pay the Additional Rent provided for in this Article 4
shall survive the expiration of the Lease Term.

 

4.2               Definitions of Key Terms Relating to Additional Rent.  As used
in this Article 4, the following terms shall have the meanings hereinafter set
forth:

 

6

--------------------------------------------------------------------------------


 

4.2.1        [Intentionally Deleted]

 

4.2.2        “Direct Expenses” shall mean “Operating Expenses” and “Tax
Expenses.”

 

4.2.3        “Expense Year” shall mean each calendar year in which any portion
of the Lease Term falls, through and including the calendar year in which the
Lease Term expires, provided that Landlord, upon notice to Tenant, but not more
than once in any twelve (12) month period, may change the Expense Year from time
to time to any other twelve (12) consecutive month period, and, in the event of
any such change, Tenant’s Share of Direct Expenses shall be equitably adjusted
for any Expense Year involved in any such change.

 

4.2.4        “Operating Expenses” shall mean all expenses, costs and amounts of
every kind and nature which Landlord pays or accrues during any Expense Year
because of or in connection with the ownership, management, maintenance,
security, repair, replacement, restoration or operation of the Project, or any
portion thereof.  Without limiting the generality of the foregoing, Operating
Expenses shall specifically include any and all of the following:  (i) the cost
of supplying all utilities, the cost of operating, repairing, maintaining, and
renovating the utility, telephone, mechanical, sanitary, storm drainage, and
elevator systems, and the cost of maintenance and service contracts in
connection therewith; (ii) the cost of licenses, certificates, permits and
inspections and the cost of contesting any governmental enactments which may
affect Operating Expenses, and the costs incurred in connection with a
governmentally mandated transportation system management program or similar
program; (iii) the cost of all insurance carried by Landlord in connection with
the Project as commercially reasonably determined by Landlord; (iv) the cost of
landscaping, relamping, and all supplies, tools, equipment and materials used in
the operation, repair and maintenance of the Project, or any portion thereof;
(v) the cost of parking area operation, repair, restoration, and maintenance;
(vi) fees and other costs, including management (not to exceed 3% of the gross
receipts of the Building [reduced by the amount of management fees included in
such gross receipts]) and/or incentive fees, consulting fees, legal fees and
accounting fees, of all contractors and consultants in connection with the
management, operation, maintenance and repair of the Project; (vii) payments
under any equipment rental agreements; (viii) subject to item (f), below, wages,
salaries and other compensation and benefits, including taxes levied thereon, of
all persons engaged in the operation, maintenance and security of the Project;
(ix) costs under any instrument pertaining to the sharing of costs by the
Project; (x) operation, repair, maintenance and replacement of all systems and
equipment and components thereof of the Project; (xi) the cost of janitorial,
alarm, security and other services, replacement of wall and floor coverings,
ceiling tiles and fixtures in common areas, maintenance and replacement of curbs
and walkways, repair to roofs and re-roofing; (xii) amortization (including
interest on the unamortized cost) over such period of time as Landlord shall
reasonably determine, of the cost of acquiring or the rental expense of personal
property used in the maintenance, operation and repair of the Project, or any
portion thereof; (xiii) the cost of capital improvements or other costs incurred
in connection with the Project (A) which are intended in good faith to effect
economies in the operation or maintenance of the Project, or any portion
thereof, or to reduce current or future Operating Expenses or to enhance the
safety or security of the Project or its occupants, (B) that are required to
comply with government-mandated conservation programs, (C) which are recurring
routine replacements or modifications of nonstructural items located in the
Common Areas required to keep the Common Areas in good order or condition, or
(D) that are required under any governmental law or regulation; provided,
however, that any capital expenditure shall be amortized on a straight-line
basis over the asset’s useful life; and (xiv) costs, fees, charges or
assessments imposed by, or resulting from any mandate imposed on Landlord by,
any federal, state or local government for fire and police protection, trash
removal, community services, or other services which do not constitute “Tax
Expenses” as that term is defined in Section 4.2.5, below, and (xv) payments
under any easement, license, operating agreement, declaration, restrictive
covenant, or instrument pertaining to the sharing of costs by the Building,
including, without limitation, any covenants, conditions and restrictions
affecting the Project, and reciprocal easement agreements affecting the Project,
any parking licenses, and any agreements with transit agencies affecting the
Project (collectively, “Underlying Documents”).  Notwithstanding the foregoing,
for purposes of this Lease, Operating Expenses shall not, however, include:

 

(a)           costs, including legal fees, space planners’ fees, advertising and
promotional expenses (except as otherwise set forth above), and brokerage fees
incurred in connection with the original construction or development, or
original or future leasing of the Project, and costs, including permit, license
and inspection costs, incurred with respect to the installation of tenant
improvements made for tenants occupying space in the Project or incurred in
renovating or otherwise improving, decorating, painting or

 

7

--------------------------------------------------------------------------------


 

redecorating vacant space for tenants or other occupants of the Project
(excluding, however, such costs relating to any recurring routine maintenance of
the Common Areas of the Project or parking facilities);

 

(b)           except as set forth in items (xii), (xiii), and (xiv) above,
depreciation, interest and principal payments on mortgages and other debt costs,
if any, penalties and interest, costs of capital repairs and alterations, and
costs of capital improvements and equipment;

 

(c)           costs for which the Landlord is entitled to be reimbursed for by
any tenant or occupant of the Project or by insurance by its carrier or any
tenant’s carrier or by anyone else, and utility costs for which any tenant
directly contracts with the local public service company;

 

(d)           any bad debt loss, rent loss, or reserves for bad debts or rent
loss;

 

(e)           costs associated with the operation of the business of the
partnership or entity which constitutes the Landlord, as the same are
distinguished from the costs of operation of the Project (which shall
specifically include, but not be limited to, accounting costs associated with
the operation of the Project).  Costs associated with the operation of the
business of the partnership or entity which constitutes the Landlord include
costs of partnership accounting and legal matters, costs of defending any
lawsuits with any mortgagee (except as the actions of the Tenant may be in
issue), costs of selling, syndicating, financing, mortgaging or hypothecating
any of the Landlord’s interest in the Project, and costs incurred in connection
with any disputes between Landlord and its employees, between Landlord and
Project management, or between Landlord and other tenants or occupants;

 

(f)            the wages and benefits of any employee who does not devote
substantially all of his or her employed time to the Project unless such wages
and benefits are prorated to reflect time spent on operating and managing the
Project vis-a-vis time spent on matters unrelated to operating and managing the
Project; provided, that in no event shall Operating Expenses for purposes of
this Lease include wages and/or benefits attributable to personnel above the
level of Project manager;

 

(g)           amount paid as ground rental for the Project by the Landlord;

 

(h)           except for a Project management fee, below, overhead and profit
increment paid to the Landlord or to subsidiaries or affiliates of the Landlord
for services in the Project to the extent the same exceeds the costs of such
services rendered by qualified, first-class unaffiliated third parties on a
competitive basis;

 

(i)            any compensation paid to clerks, attendants or other persons in
commercial concessions operated by the Landlord (which shall specifically
exclude the parking facilities), provided that any compensation paid to any
concierge agreed to by Tenant at the Project shall be includable as an Operating
Expense;

 

(j)            rentals and other related expenses incurred in leasing air
conditioning systems, elevators or other equipment which if purchased the cost
of which would be excluded from Operating Expenses as a capital cost, except
equipment not affixed to the Project which is used in providing janitorial or
similar services and, further excepting from this exclusion such equipment
rented or leased to remedy or ameliorate an emergency condition in the Project ;

 

(k)           all items and services for which Tenant or any other tenant in the
Project reimburses Landlord or which Landlord provides selectively to one or
more tenants (other than Tenant) without reimbursement;

 

(l)            any costs expressly excluded from Operating Expenses elsewhere in
this Lease;

 

(m)          rent for any office space occupied by Project management personnel;

 

8

--------------------------------------------------------------------------------


 

(n)           costs arising from the gross negligence or willful misconduct of
Landlord or its agents, employees, vendors, contractors, or providers of
materials or services;

 

(o)           Legal and auditing fees which are for the benefit of Landlord and
not for the benefit of tenants of the Building, such as collecting delinquent
rents, preparing tax returns and other financial statements;

 

(p)           Costs incurred by Landlord in connection with the correction of
defects in the design or construction of the Building or Project;

 

(q)           Any cost or expense related to the removal, cleaning, abatement or
remediation of “hazardous materials” in or about the Building or Project,
including, without limitation, contamination of ground water or soil, but
excluding any removal, cleaning, abatement or remediation of “hazardous
materials” attributable to Tenant, its subtenants or assignees, or employees,
agents, visitors, invitees, or contractors of Tenant or its subtenants or
assignees; and

 

(r)            Any cost or expense to cure any violations by Landlord (which
exist as of the Lease Commencement Date) of applicable governmental laws, codes,
ordinances, statutes, orders, rules and regulations applicable to the Project,
including, without limitation, the Americans With Disabilities Act, as amended,
including penalties, fines, fees, or damages as a result of any such
non-compliance.

 

If Landlord is not furnishing any particular work or service (the cost of which,
if performed by Landlord, would be included in Operating Expenses) to a tenant
who has undertaken to perform such work or service in lieu of the performance
thereof by Landlord, Operating Expenses shall be deemed to be increased by an
amount equal to the additional Operating Expenses which would reasonably have
been incurred during such period by Landlord if it had at its own expense
furnished such work or service to such tenant.  If the Project is not at least
one hundred percent (100%) occupied during all or a portion of any Expense Year,
Landlord shall make an appropriate adjustment to the components of Operating
Expenses for such year that vary with occupancy to determine the amount of
Operating Expenses that would have been incurred had the Project been one
hundred percent (100%) occupied; and the amount so determined shall be deemed to
have been the amount of Operating Expenses for such year.  Notwithstanding the
foregoing, Tenant shall not pay more than the actual costs for such year.

 

4.2.5        Taxes.

 

4.2.5.1     “Tax Expenses” shall mean all federal, state, county, or local
governmental or municipal taxes, fees, charges or other impositions of every
kind and nature, whether general, special, ordinary or extraordinary,
(including, without limitation, real estate taxes, general and special
assessments, transit taxes, leasehold taxes or taxes based upon the receipt of
rent, including Margin Tax (as defined in Exhibit G attached to this Lease),
sales taxes applicable to the receipt of rent, unless required to be paid by
Tenant, personal property taxes imposed upon the fixtures, machinery, equipment,
apparatus, systems and equipment, appurtenances, furniture and other personal
property used in connection with the Project, or any portion thereof), which
shall be paid or accrued during any Expense Year (without regard to any
different fiscal year used by such governmental or municipal authority) because
of or in connection with the ownership, leasing and operation of the Project, or
any portion thereof.

 

4.2.5.2     Tax Expenses shall include, without limitation:  (i) Margin Tax;
(ii) any assessment, tax, fee, levy or charge in addition to, or in
substitution, partially or totally, of any assessment, tax, fee, levy or charge
previously included within the definition of real property tax, and Tax Expenses
shall also include any governmental or private assessments or the Project’s
contribution towards a governmental or private cost-sharing agreement for the
purpose of augmenting or improving the quality of services and amenities
normally provided by governmental agencies;  and (iii) any assessment, tax, fee,
levy or charge, upon this transaction or any document to which Tenant is a
party, creating or transferring an interest or an estate in the Premises.

 

4.2.5.3     Any costs and expenses (including, without limitation, reasonable
attorneys’ and consultants’ fees) incurred in attempting to protest, reduce or
minimize Tax Expenses shall be included in Tax

 

9

--------------------------------------------------------------------------------


 

Expenses in the Expense Year such expenses are incurred.  Tax refunds shall be
credited against Tax Expenses and refunded to Tenant regardless of when
received, based on the Expense Year to which the refund is applicable, provided
that in no event shall the amount to be refunded to Tenant for any such Expense
Year exceed the total amount paid by Tenant as Additional Rent under this
Article 4 for such Expense Year.  If Tax Expenses for any period during the
Lease Term or any extension thereof are increased after payment thereof for any
reason, including, without limitation, error or reassessment by applicable
governmental or municipal authorities, Tenant shall pay Landlord upon demand
Tenant’s Share of any such increased Tax Expenses.  Notwithstanding anything to
the contrary contained in this Section 4.2.5 (except as set forth in
Section 4.2.5.1, above and Paragraph 7 of Exhibit G), there shall be excluded
from Tax Expenses (i) all excess profits taxes, franchise taxes, gift taxes,
capital stock taxes, inheritance and succession taxes, estate taxes, and federal
and state income taxes unless such tax is a replacement or substitution of ad
valorem real estate taxes or any other Tax Expenses hereunder, (ii) any items
included as Operating Expenses, and (iii) any items paid by Tenant under
Section 4.5 of this Lease.

 

4.2.6        “Tenant’s Share” shall mean the percentage set forth in Section 6
of the Summary.

 

4.3               Intentionally Deleted.

 

4.4               Statement of Actual Direct Expenses and Payment by Tenant. 
Landlord shall give to Tenant within ninety (90) days following the end of each
Expense Year, or as soon thereafter as practicable in Landlord’s exercise of
commercially reasonable due diligence, a statement (the “Statement”) which shall
state the Direct Expenses incurred or accrued for such preceding Expense Year. 
Upon receipt of the Statement for each Expense Year commencing or ending during
the Lease Term, Tenant shall pay, with its next installment of Base Rent due,
the full amount of Tenant’s Share of the Direct Expenses for such Expense Year,
less the amounts, if any, paid during such Expense Year as “Tenant’s Estimated
Share of Direct Expenses,” as that term is defined in Section 4.4.1, below, and
if Tenant paid more as Tenant’s Estimated Share of Direct Expenses than the
actual amount of Tenant’s Share of Direct Expenses, Tenant shall receive a
credit in the amount of Tenant’s overpayment against Rent next due under this
Lease.  The failure of Landlord to timely furnish the Statement for any Expense
Year shall not prejudice Landlord or Tenant from enforcing its rights under this
Article 4.  Even though the Lease Term has expired and Tenant has vacated the
Premises, when the final determination is made of Tenant’s Share of Direct
Expenses for the Expense Year in which this Lease terminates (but only through
the date the Lease terminates), Tenant shall, within thirty (30) days after
notice thereof, pay to Landlord Tenant’s Share of Direct Expenses, and if Tenant
paid more as Tenant’s Estimated Share of Direct Expenses than the actual amount
of Tenant’s Share of Direct Expenses, Landlord shall, within thirty (30) days,
deliver a check payable to Tenant in the amount of the overpayment.  The
provisions of this Section 4.4 shall survive the expiration or earlier
termination of the Lease Term.

 

4.4.1        Statement of Estimated Direct Expenses.  In addition, Landlord
shall give Tenant a yearly expense estimate statement (the “Estimate Statement”)
which shall set forth Landlord’s reasonable estimate (the “Estimate”) of what
the total amount of Direct Expenses for the then-current Expense Year shall be
and the estimated amount of Tenant’s Share of Direct Expenses (“Tenant’s
Estimated Share of Direct Expenses”).  The failure of Landlord to timely furnish
the Estimate Statement for any Expense Year shall not preclude Landlord from
enforcing its rights to collect Tenant’s Share of Direct Expenses under this
Article 4, nor shall Landlord be prohibited from revising any Estimate Statement
theretofore delivered to the extent necessary, but not more than one (1) time
per calendar year.  Thereafter, Tenant shall pay, with its next installment of
Base Rent due, a fraction of Tenant’s Estimated Share of Direct Expenses for the
then-current Expense Year (reduced by any amounts paid pursuant to the last
sentence of this Section 4.4.1).  Such fraction shall have as its numerator the
number of months which have elapsed in such current Expense Year, including the
month of such payment, and twelve (12) as its denominator.  Until a new Estimate
Statement is furnished (which Landlord shall have the right to deliver to Tenant
at any time), Tenant shall pay monthly, with the monthly Base Rent installments,
an amount equal to one-twelfth (1/12) of the total of Tenant’s Estimated Share
of Direct Expenses set forth in the previous Estimate Statement delivered by
Landlord to Tenant.

 

4.5               Taxes and Other Charges for Which Tenant Is Directly
Responsible.

 

4.5.1        Tenant shall be liable for and shall pay ten (10) days before
delinquency, taxes levied against Tenant’s equipment, furniture, fixtures and
any other personal property located in or about the Premises.  If any such taxes
on Tenant’s equipment, furniture, fixtures and any other personal property are
levied against

 

10

--------------------------------------------------------------------------------


 

Landlord or Landlord’s property or if the assessed value of Landlord’s property
is increased by the inclusion therein of a value placed upon such equipment,
furniture, fixtures or any other personal property and if Landlord pays the
taxes based upon such increased assessment, which Landlord shall have the right
to do regardless of the validity thereof but only under proper protest if
requested by Tenant, Tenant shall upon demand repay to Landlord the taxes so
levied against Landlord or the proportion of such taxes resulting from such
increase in the assessment, as the case may be.

 

4.6           Limitation on Controllable Operating Expenses.  Notwithstanding
any provision of the Lease to the contrary, for the purpose of calculating
Tenant’s Share of Operating Expenses for each calendar year after 2012 during
the first one hundred thirty (130) months of the Lease Term, the items of
Operating Expenses which are reasonably subject to the control of Landlord
(“Controllable Operating Expenses”) shall be deemed not to increase more than
four percent (4%) per calendar year (determined on a compounding basis) for each
calendar year from and after January 1, 2013; provided, however, that no item of
Operating Expenses other than Controllable Operating Expenses shall be subject
to the foregoing limitation; and provided further, that the percentage increase
shall be determined on a cumulative basis such that if the average increase for
all expired calendar years after 2012 and the next calendar year is less than
four percent (4%) (adjusted to reflect compounding), then the percentage
increase for the next calendar year may exceed four percent (4%) so long as the
average increase for all expired calendar years after 2012 and the next calendar
year do not exceed four percent (4%) per calendar year (adjusted to reflect
compounding).  Controllable Operating Expenses shall not include, without
limitation, (i) insurance, (ii) taxes, and (iii) utilities.

 

4.7           Landlord’s Books and Records.  Within one hundred twenty (120)
days after receipt of a Statement by Tenant, if Tenant disputes the amount of
Additional Rent set forth in the Statement, an employee of Tenant or an
independent certified public accountant (which accountant is a member of a
nationally or regionally recognized accounting firm or is otherwise reasonably
acceptable to Landlord and is not working on a contingency fee basis),
designated and paid for by Tenant, may, after at least thirty (30) days written
notice to Landlord and during Landlord’s business hours, inspect Landlord’s
records with respect to the Statement and the Operating Expenses and Tax
Expenses reflected thereon at Landlord’s offices, provided that Tenant is not
then in default under this Lease and Tenant has paid all amounts required to be
paid under the applicable Estimate Statement and Statement, as the case may be. 
In connection with such inspection, Tenant and Tenant’s agents must agree in
advance to follow Landlord’s reasonable rules and procedures regarding
inspections of Landlord’s records, and shall execute a commercially reasonable
confidentiality agreement regarding such inspection.  Tenant’s failure to
dispute the amount of Additional Rent set forth in any Statement within one
hundred twenty (120) days after Tenant’s receipt of such Statement shall be
deemed to be Tenant’s approval of such Statement and Tenant, thereafter, waives
the right or ability to dispute the amounts set forth in such Statement and such
Statement shall be final and binding on Landlord and Tenant.  The inspection of
Landlord’s records must be completed within sixty (60) days after all such
records are made available to Tenant.  In the event that the results of Tenant’s
audit reveal that Landlord has overcharged Tenant and such overcharge is, in
good faith, verified by Landlord, then Landlord shall credit the amount of such
overcharge against Tenant’s next installment of Rent or refund such amount to
Tenant within thirty (30) days after Landlord’s receipt of the results of such
audit if no Rent will thereafter be due.  In the event that the results of
Tenant’s audit reveal that Landlord undercharged Tenant, then Tenant shall pay
the amount of such undercharge to Landlord within thirty (30) days after
Landlord’s receipt of the results of such audit.  In addition, if the amount of
Direct Expenses, as verified by Landlord, in good faith, were overstated by
Landlord by more than three percent (3%) of the actual amount of Direct Expenses
for the year in question, then Landlord shall pay or reimburse Tenant for all
reasonable costs and expenses of the audit.

 

ARTICLE 5

 

USE OF PREMISES

 

5.1               Permitted Use.  Tenant shall use the Premises solely for the
Permitted Use set forth in Section 7 of the Summary, which Landlord acknowledges
and agrees is not a noxious use or a nuisance.  Tenant shall not use or permit
the Premises or the Project to be used for any other purpose or purposes
whatsoever without the prior written consent of Landlord, which shall not be
unreasonably withheld, conditioned or delayed.

 

11

--------------------------------------------------------------------------------


 

5.2               Prohibited Uses.  Subject to Section 5.1 above, Tenant further
covenants and agrees that Tenant shall not use, or suffer or permit any person
or persons to use, the Premises or any part thereof for any use or purpose
contrary to the provisions of the Rules and Regulations set forth in Exhibit D
attached hereto and made a part hereof for all purposes, or in violation of the
laws of the United States of America, the State or Commonwealth in which the
Project is located, the ordinances, regulations or requirements of the local
municipal or county governing body or other lawful authorities having
jurisdiction over the Project, including, without limitation, any such laws,
ordinances, regulations or requirements relating to hazardous materials or
substances, as those terms are defined by applicable laws now or hereafter in
effect, or any Underlying Documents.  A violation of the Rules and Regulations
by Tenant shall be deemed a default under this Article 5, subject to the
applicable notice and cure period under Section 19.3 below.  Tenant shall not do
or permit anything to be done in or about the Premises which will in any way
obstruct or interfere with the rights of other tenants or occupants of the
Building, or injure them or use or allow the Premises to be used for any
improper or unlawful purpose, nor shall Tenant cause, maintain or permit any
nuisance in, on or about the Premises.  Tenant shall comply with, and Tenant’s
rights and obligations under the Lease and Tenant’s use of the Premises shall be
subject and subordinate to, all recorded easements, covenants, conditions, and
restrictions now or hereafter affecting the Project; provided, however, that
Tenant shall have the right to approve easements, covenants, conditions, and
restrictions hereafter affecting the Project if Tenant is the only tenant of the
Building and no uncured default by Tenant then exists, such approval not to be
unreasonably withheld, conditioned or delayed.  Notwithstanding the foregoing,
Tenant’s approval shall not be required if such actions are required to cause
the Building to be in compliance with insurance requirements or governmental
laws, codes, rules or regulations or are required to permit Landlord to comply
with its repair and maintenance obligations under this Lease or an emergency
exists, in which cases Tenant’s prior approval shall not be required.

 

5.3               CC&Rs.  Tenant shall comply with all recorded covenants,
conditions, and restrictions currently affecting the Project (the “Current
CC&Rs”) on the date of this Lease.  Additionally, Tenant acknowledges that the
Project may be subject to any future covenants, conditions, and restrictions
and/or amendments to the Current CC&Rs (in any such event, the “Future CC&Rs”)
which are commercially reasonably necessary for the development of the Project,
and Tenant agrees that this Lease shall be subject and subordinate to the
Current CC&Rs and such Future CC&Rs (collectively, the “CC&Rs”). 
Notwithstanding anything herein to the contrary, Tenant shall have the right to
approve Future CC&R’s if Tenant is the only tenant of the Building and no
uncured default by Tenant then exists, such approval not to be unreasonably
withheld, conditioned or delayed.  Landlord shall have the right to require
Tenant to execute and acknowledge, within ten (10) business days of a request by
Landlord, a “Recognition of Covenants, Conditions, and Restrictions,” in a form
substantially similar to that attached hereto as Exhibit F and made a part
hereof for all purposes, agreeing to and acknowledging the CC&Rs.

 

ARTICLE 6

 

SERVICES AND UTILITIES

 

6.1               Standard Tenant Services.  Landlord shall provide the
following services on all days (unless otherwise stated below) during the Lease
Term.

 

6.1.1        Subject to limitations imposed by all governmental rules,
regulations and guidelines applicable thereto, Landlord shall provide heating
and air conditioning (“HVAC”) when necessary for normal comfort for normal
office use in the Premises from 7:00 A.M. to 7:00 P.M. Monday through Friday,
and on Saturdays from 8:00 A.M. to 1:00 P.M. (collectively, the “Building
Hours”), except for the date of observation of New Year’s Day, Independence Day,
Labor Day, Memorial Day, Thanksgiving Day, Christmas Day and, at Landlord’s
discretion, other locally or nationally recognized holidays which are observed
by other first class buildings comparable to and in the vicinity of the Building
(collectively, the “Holidays”).

 

6.1.2        Landlord shall provide adequate electrical wiring and facilities
for connection to Tenant’s lighting fixtures and incidental use equipment,
provided that (i) the connected electrical load of the incidental use equipment
does not exceed an average of six and one-half (6.5) watts per usable square
foot of the Premises during Building

 

12

--------------------------------------------------------------------------------


 

Hours calculated on a monthly basis, and the electricity so furnished for
incidental use equipment will be at a nominal one hundred twenty (120) volts and
no electrical circuit for the supply of such incidental use equipment will
require a current capacity exceeding twenty (20) amperes, and (ii) the connected
electrical load of Tenant’s lighting fixtures does not exceed an average of one
(1) watt per usable square foot of the Premises during Building Hours calculated
on a monthly basis, and the electricity so furnished for Tenant’s lighting will
be at a nominal two hundred seventy-seven (277) volts, which electrical usage
shall be subject to applicable laws and regulations.  Tenant shall bear the cost
of replacement of lamps, starters and ballasts for non-Building standard
lighting fixtures within the Premises.  If electricity furnished to the Premises
exceeds Building standard consumption, such excess consumption shall be measured
by a separate meter or submeter installed and maintained at Tenant’s expense in
which case Tenant shall make payments for such excess electricity to Landlord in
addition to Tenant’s Share of Direct Expenses.

 

6.1.3        Landlord shall provide city water from the regular Building outlets
for drinking, lavatory and toilet purposes in the Common Areas.

 

6.1.4        Landlord shall provide janitorial services to the Premises five
(5) days per week, except for the date of observation of the Holidays, in and
about the Premises and window washing services in a manner consistent with other
comparable first class buildings in the vicinity of the Building.

 

Tenant shall cooperate fully with Landlord at all times and abide by all
regulations and requirements that Landlord may reasonably prescribe for the
proper functioning and protection of the HVAC, electrical, mechanical and
plumbing systems.

 

6.2               Overstandard Tenant Use.  Tenant shall not, without Landlord’s
prior written consent, use heat-generating machines, machines other than normal
fractional horsepower office machines, or equipment or lighting other than
Building standard lights in the Premises, which may affect the temperature
otherwise maintained by the air conditioning system or increase the water
normally furnished for the Premises by Landlord pursuant to the terms of
Section 6.1 of this Lease.  If Tenant uses water, heat or air conditioning in
excess of that supplied by Landlord pursuant to Section 6.1 of this Lease,
Tenant shall pay to Landlord, upon billing, the actual cost of such excess
consumption, the cost of the installation, operation, and maintenance of
equipment which is installed in order to supply such excess consumption, and the
cost of the increased wear and tear on existing equipment caused by such excess
consumption and maintenance and upkeep costs for such equipment; and Landlord
may install devices to separately meter any increased use and in such event
Tenant shall pay the increased cost directly to Landlord, on demand, at the
rates charged by Landlord from time to time, including the cost of installing,
testing and maintaining of such additional metering devices.  Tenant’s use of
electricity shall never exceed the capacity of the feeders to the Project or the
risers or wiring installation, and subject to the terms of Section 29.31, below,
without the prior written consent of Landlord, which shall not be unreasonably
withheld, conditioned, or delayed.  If Tenant desires to use heat, ventilation
or air conditioning during hours other than those for which Landlord is
obligated to supply such utilities pursuant to the terms of Section 6.1 of this
Lease, Tenant shall give Landlord such prior notice, if any, as Landlord shall
from time to time establish as appropriate, of Tenant’s desired use in order to
supply such utilities, and Landlord shall supply such utilities to Tenant at
such hourly cost per zone to Tenant (which shall be treated as Additional Rent)
as Landlord shall from time to time reasonably establish, not to exceed the
typical charge by landlords of comparable first class office buildings in the
southwest submarket of Austin, Texas.

 

6.3               Interruption of Use.  Tenant agrees that Landlord shall not be
liable for damages for failure to furnish or delay in furnishing any service
(including telephone and telecommunication services), or for any diminution in
the quality or quantity thereof, when such failure or delay or diminution is
occasioned, in whole or in part, by breakage, repairs, replacements, or
improvements, by any strike, lockout or other labor trouble, by inability to
secure electricity, gas, water, or other fuel at the Building or Project after
reasonable effort to do so, by any riot or other dangerous condition, emergency,
accident or casualty whatsoever, by act or default of Tenant or other parties,
or by any other cause beyond Landlord’s reasonable control; and such failures or
delays or diminution shall never be deemed to constitute an eviction or
disturbance of Tenant’s use and possession of the Premises or relieve Tenant
from paying Rent or performing any of its obligations under this Lease. 
Furthermore, Landlord shall not be liable under any circumstances for a loss of,
or injury to, property or for injury to, or interference with, Tenant’s
business, including, without limitation, loss of profits, however occurring,
through or in connection with or incidental to a failure to furnish any of the
services or utilities as set forth in this Article 6.  Notwithstanding the
foregoing, in the event that an interruption of any of those services to be
provided by Landlord under Section 6.1 shall render the Premises untenantable,
such interruption was not caused by any act or omission of Tenant or Tenant’s
employees, agents or contractors and such interruption shall continue for a
period in excess of three (3) consecutive business days, then, as Tenant’s sole
and exclusive remedy therefor, Tenant’s Base Rent obligations under the Lease
shall

 

13

--------------------------------------------------------------------------------


 

abate for such period which exceeds the three (3) consecutive business days;
provided, however, that such rental abatement shall be on a pro rata basis to
reflect only that portion of the Premises affected by the interruption of
services.

 

ARTICLE 7

 

REPAIRS

 

Tenant shall, at Tenant’s own expense, keep the Premises, including all
improvements, fixtures, furnishings, and systems and equipment therein
(including, without limitation, plumbing fixtures and equipment such as
dishwashers, garbage disposals, insta-hot dispensers and any existing or
additional equipment which serves the Premises and is not part of the Base
Building systems, such as ancillary HVAC systems, generators and FM200 or fire
suppression systems), and the floor or floors of the Building on which the
Premises are located, in good order, repair and condition at all times during
the Lease Term.  In addition, Tenant shall, at Tenant’s own expense, but under
the supervision and subject to the prior approval of Landlord, which shall not
be unreasonably withheld, conditioned, or delayed, and within any reasonable
period of time specified by Landlord, promptly and adequately repair all damage
to the Premises and replace or repair all damaged, broken, or worn fixtures and
appurtenances, except for damage caused by ordinary wear and tear or beyond the
reasonable control of Tenant;  provided however, that, at Landlord’s option, or
if Tenant fails to make such repairs, Landlord may, but need not, make such
repairs and replacements, and Tenant shall pay Landlord the cost thereof,
including a percentage of the cost thereof (not to exceed ten percent (10%))
sufficient to reimburse Landlord for all overhead, general conditions, fees and
other costs or expenses arising from Landlord’s involvement with such repairs
and replacements forthwith upon being billed for same.  Notwithstanding the
foregoing, Landlord shall be responsible for repairs to the exterior walls,
foundation and roof of the Building, the structural portions of the floors of
the Building, and the Base Building systems and equipment of the Building
(including the Base Building HVAC, Base Building mechanical, Base Building
plumbing and Base Building electrical), except to the extent that such repairs
are required due to the gross negligence or willful misconduct of Tenant;
provided, however, that if such repairs are due to the gross negligence or
willful misconduct of Tenant, Landlord shall nevertheless make such repairs at
Tenant’s expense, or, if covered by Landlord’s insurance, Tenant shall only be
obligated to pay any deductible in connection therewith.  Landlord may, but
shall not be required to, enter the Premises at all reasonable times upon
twenty-four (24) hour notice to Tenant (except in the case of emergency, when no
notice is required, so long as Landlord notifies Tenant promptly after any such
emergency) to make such repairs, alterations, improvements or additions to the
Premises or to the Project or to any equipment located in the Project as
Landlord shall desire or deem necessary or as Landlord may be required to do by
governmental or quasi-governmental authority or court order or decree.

 

ARTICLE 8

 

ADDITIONS AND ALTERATIONS

 

8.1               Landlord’s Consent to Alterations.  Tenant may not make any
improvements, alterations, additions or changes to the Premises or any
mechanical, plumbing or HVAC facilities or systems pertaining to the Premises
(collectively, the “Alterations”) without first procuring the prior written
consent of Landlord to such Alterations, which consent shall be requested by
Tenant not less than fifteen (15) days prior to the commencement thereof, and
which consent shall not be unreasonably withheld, conditioned or delayed by
Landlord, provided it shall be deemed reasonable for Landlord to withhold its
consent to any Alteration which adversely affects the structural portions or the
systems or equipment of the Building or is visible from the exterior of the
Building.  Notwithstanding the foregoing, Tenant shall be permitted to make
Alterations following ten (10) business days notice to Landlord, but without
Landlord’s prior consent, to the extent that such Alterations are cosmetic only
(i.e., installation of carpeting or painting of the Premises) and total less
than $100,000.00 in any single instance (provided that Tenant shall not perform
any Alterations to the Premises in stages as a means to subvert this provision),
provided that  Tenant delivers to Landlord plans and specifications therefor, if
applicable, prior to commencing any such Alterations and  such Alterations will
not affect the Building’s Structure, the provision of services to other Building
tenants, or the Building’s electrical, plumbing, HVAC, life safety or mechanical
systems, and are not visible from the exterior of the Building or the Common
Areas.  “Building’s Structure” shall mean the Building’s exterior walls, roof,
elevator shafts, footings, foundations, structural portions of load-bearing
walls, structural floors and subfloors,

 

14

--------------------------------------------------------------------------------


 

and structural columns and beams.  The construction of the initial improvements
to the Premises shall be governed by the terms of the Tenant Work Letter and not
the terms of this Article 8.

 

8.2               Manner of Construction.  Landlord may impose, as a condition
of its consent to any and all Alterations or repairs of the Premises or about
the Premises, such commercially reasonable requirements as Landlord may deem
desirable, including, but not limited to, the requirement that Tenant utilize
for such purposes only contractors, subcontractors, materials, mechanics and
materialmen selected by Tenant from a list provided and approved by Landlord,
the requirement that upon Landlord’s request, Tenant shall, at Tenant’s expense,
remove such Alterations upon the expiration or any early termination of the
Lease Term.  Notwithstanding the foregoing, upon Tenant’s written request at the
time Tenant requests Landlord’s consent to make such alterations, additions and
improvements, Landlord will advise Tenant at that time whether Landlord will
require Tenant to remove such alterations, additions and improvements upon the
expiration or earlier termination of the Lease Term; provided, however, that
Tenant shall not be required to remove typical standard office improvements. 
Tenant shall construct such Alterations and perform such repairs in a good and
workmanlike manner, in conformance with any and all applicable federal, state,
county or municipal laws, rules and regulations and pursuant to a valid building
permit, issued by the city in which the Building is located all in conformance
with Landlord’s construction rules and regulations; provided, however, that
prior to commencing to construct any Alteration, Tenant shall meet with Landlord
to discuss Landlord’s design parameters and code compliance issues.  In the
event Tenant performs any Alterations in the Premises which require or give rise
to governmentally required changes to the “Base Building,” as that term is
defined below, then Landlord shall, at Tenant’s expense, make such changes to
the Base Building.  The “Base Building” shall include the structural portions of
the Building, elevators, exit stairwells and the systems and equipment located
in the internal core of the Building on the floor or floors on which the
Premises are located.  In performing the work of any such Alterations, Tenant
shall have the work performed in such manner so as not to obstruct access to the
Project or any portion thereof, by any other tenant of the Project, and so as
not to obstruct the business of Landlord or other tenants in the Project. 
Tenant shall not use (and upon notice from Landlord shall cease using)
contractors, services, workmen, labor, materials or equipment that, in
Landlord’s reasonable judgment, would disturb labor harmony with the workforce
or trades engaged in performing other work, labor or services in or about the
Building or the Common Areas.  In addition to Tenant’s obligations under
Article 9 of this Lease, upon completion of any Alterations, Tenant shall
deliver to the Project construction manager a reproducible copy of the “as
built” drawings of the Alterations as well as all permits, approvals and other
documents issued by any governmental agency in connection with the Alterations.

 

8.3               Payment for Improvements.  If payment is made by Tenant
directly to contractors, Tenant shall (i) comply with Landlord’s commercially
reasonable requirements for final lien releases and waivers in connection with
Tenant’s payment for work to contractors, and (ii) sign Landlord’s standard
contractor’s rules and regulations.  If Tenant orders any work directly from
Landlord, Tenant shall pay to Landlord an amount equal to Landlord’s then
current standard fee (not to exceed two and one-half percent (2.5%) of the costs
of such Alterations) to compensate Landlord for all overhead, general
conditions, fees and other costs and expenses arising from Landlord’s
involvement with such work.  If Tenant does not order any work directly from
Landlord, Tenant shall reimburse Landlord for Landlord’s  reasonable, actual,
out-of-pocket costs and expenses actually incurred in connection with Landlord’s
review of such work.  At Landlord’s option, prior to the commencement of
construction of any Alteration, Tenant shall provide Landlord with the
reasonably anticipated cost thereof, which Landlord shall disburse during
construction pursuant to Landlord’s standard, commercially reasonable
disbursement procedure.

 

8.4               Construction Insurance.  In addition to the requirements of
Article 10 of this Lease, in the event that Tenant makes any Alterations, prior
to the commencement of such Alterations, Tenant shall provide Landlord with
evidence that Tenant (or Tenant’s contractor, as the case may be)carries
“Builder’s All Risk” insurance in an amount approved by Landlord covering the
construction of such Alterations, and such other insurance as Landlord may
reasonably require, it being understood and agreed that all of such Alterations
shall be insured by Tenant pursuant to Article 10 of this Lease immediately upon
completion thereof.  In addition, Landlord may, in its commercially reasonable
discretion, require Tenant to obtain a lien and completion bond or some
alternate form of security satisfactory to Landlord in an amount sufficient to
ensure the lien-free completion of such Alterations and naming Landlord as a
co-obligee.

 

8.5               Landlord’s Property.  All Alterations, improvements, fixtures,
and/or appurtenances which may be installed in or about the Premises, from time
to time, shall be at the sole cost of Tenant and shall be and

 

15

--------------------------------------------------------------------------------


 

become the property of Landlord, except that Tenant may remove any Alterations,
improvements, fixtures and/or equipment which Tenant can substantiate to
Landlord have not been paid for with any Tenant improvement allowance funds
provided to Tenant by Landlord, provided Tenant repairs any damage to the
Premises and Building caused by such removal and returns the affected portion of
the Premises to a building standard tenant improved condition as reasonably
determined by Landlord.  Furthermore, Landlord may, by written notice to Tenant
prior to the end of the Lease Term, or given following any earlier termination
of this Lease, require Tenant, at Tenant’s expense, to remove any Alterations
and/or improvements and/or systems and equipment within the Premises and to
repair any damage to the Premises and Building caused by such removal and return
the affected portion of the Premises to a building standard tenant improved
condition as determined by Landlord.  Notwithstanding the foregoing, upon
Tenant’s written request at the time Tenant requests Landlord’s consent to make
such alterations, additions and improvements, Landlord will advise Tenant at
that time whether Landlord will require Tenant to remove such alterations,
additions and improvements upon the expiration or earlier termination of the
Lease Term; provided, however, that Tenant shall not be required to remove
typical standard office improvements.  If Tenant fails to complete such removal
and/or to repair any damage caused by the removal of any Alterations and/or
improvements and/or systems and equipment in the Premises and return the
affected portion of the Premises to a building standard tenant improved
condition as reasonably determined by Landlord, Landlord may do so and may
charge the cost thereof to Tenant.  Tenant hereby protects, defends, indemnifies
and holds Landlord harmless from any liability, cost, obligation, expense or
claim of lien in any manner relating to the installation, placement, removal or
financing of any such Alterations, improvements, fixtures and/or equipment in,
on or about the Premises, which obligations of Tenant shall survive the
expiration or earlier termination of this Lease.

 

ARTICLE 9

 

COVENANT AGAINST LIENS

 

Tenant shall keep the Project and Premises free from any liens or encumbrances
arising out of the work performed, materials furnished or obligations incurred
by or on behalf of Tenant, and shall protect, defend, indemnify and hold
Landlord harmless from and against any claims, liabilities, judgments or costs
(including, without limitation, reasonable attorneys’ fees and costs) arising
out of same or in connection therewith.  Tenant shall give Landlord notice at
least ten (10) business days prior to the commencement of any such work on the
Premises (or such additional time as may be necessary under applicable laws) to
afford Landlord the opportunity of posting and recording appropriate notices of
non-responsibility.  Tenant shall remove any such lien or encumbrance by bond or
otherwise within ten (10) business days after notice by Landlord, and if Tenant
shall fail to do so, Landlord may pay the amount necessary to remove such lien
or encumbrance, without being responsible for investigating the validity
thereof.  The amount so paid shall be deemed Additional Rent under this Lease
payable upon demand, without limitation as to other remedies available to
Landlord under this Lease.  Nothing contained in this Lease shall authorize
Tenant to do any act which shall subject Landlord’s title to the Building or
Premises to any liens or encumbrances whether claimed by operation of law or
express or implied contract.  Any claim to a lien or encumbrance upon the
Building or Premises arising in connection with any such work or respecting the
Premises not performed by or at the request of Landlord shall be null and void,
or at Landlord’s option shall attach only against Tenant’s interest in the
Premises and shall in all respects be subordinate to Landlord’s title to the
Project, Building and Premises.

 

ARTICLE 10

 

INSURANCE

 

10.1             Indemnification and Waiver.  Tenant hereby assumes all risk of
damage to property or injury to persons in, upon or about the Premises from any
cause whatsoever (including, but not limited to, any personal injuries resulting
from a slip and fall in, upon or about the Premises) and agrees that Landlord,
its partners, subpartners and their respective officers, agents, servants,
employees, and independent contractors (collectively, “Landlord Parties”) shall
not be liable for, and are hereby released from any responsibility for, any
damage either to person or property or resulting from the loss of use thereof,
which damage is sustained by Tenant or by other persons claiming through
Tenant.  Tenant shall indemnify, defend, protect, and hold harmless the Landlord
Parties from any and all loss, cost, damage, expense and liability (including
without limitation court costs and reasonable attorneys’ fees) incurred in
connection with or arising from any cause in, on or about the Premises
(including, but

 

16

--------------------------------------------------------------------------------


 

not limited to, a slip and fall), any acts, omissions or negligence of Tenant or
of any person claiming by, through or under Tenant, or of the contractors,
agents, servants, employees, invitees, guests or licensees of Tenant or any such
person, in, on or about the Project or any breach of the terms of this Lease,
either prior to, during, or after the expiration of the Lease Term, provided
that the terms of the foregoing indemnity shall not apply to the negligence or
willful misconduct of Landlord or any of the Landlord Parties.  Should Landlord
be named as a defendant in any suit brought against Tenant in connection with or
arising out of Tenant’s occupancy of the Premises, Tenant shall pay to Landlord
its costs and expenses incurred in such suit, including without limitation, its
actual professional fees such as reasonable appraisers’, accountants’ and
attorneys’ fees.  The provisions of this Section 10.1 shall survive the
expiration or sooner termination of this Lease with respect to any claims or
liability arising in connection with any event occurring prior to such
expiration or termination.

 

10.2             Tenant’s Compliance With Landlord’s Fire and Casualty
Insurance.  Tenant shall, at Tenant’s expense, comply with all insurance company
requirements pertaining to the use of the Premises.  If Tenant’s conduct or use
of the Premises causes any increase in the premium for such insurance policies
then Tenant shall reimburse Landlord for any such increase. Tenant, at Tenant’s
expense, shall comply with all rules, orders, regulations or requirements of the
American Insurance Association (formerly the National Board of Fire
Underwriters) and with any similar body.

 

10.3             Tenant’s Insurance.  Tenant shall maintain the following
coverages in the following amounts.

 

10.3.1      Commercial General Liability Insurance covering claims of bodily
injury, personal injury and property damage arising out of Tenant’s operations
and contractual liabilities, including coverage formerly known as broad form, on
an occurrence basis, with combined primary and excess/umbrella limits of
$3,000,000 each occurrence and $4,000,000 annual aggregate.

 

10.3.2      Physical Damage Insurance covering (i) all office furniture,
business and trade fixtures, office equipment, free-standing cabinet work,
movable partitions, merchandise and all other items of Tenant’s property on the
Premises installed by, for, or at the expense of Tenant, (ii) the “Tenant
Improvements,” as that term is defined in the Tenant Work Letter, and any other
improvements which exist in the Premises as of the Lease Commencement Date
(excluding the Base Building) (the “Original Improvements”), and (iii) all other
improvements, alterations and additions to the Premises.  Such insurance shall
be written on an “all risks” of physical loss or damage basis, for the full
replacement cost value (subject to reasonable deductible amounts) new without
deduction for depreciation of the covered items and in amounts that meet any
co-insurance clauses of the policies of insurance and shall include coverage for
damage or other loss caused by fire or other peril including, but not limited
to, vandalism and malicious mischief, theft, water damage of any type, including
sprinkler leakage, bursting or stoppage of pipes, and explosion, and providing
business interruption coverage for a period of one year.

 

10.3.3      Worker’s Compensation and Employer’s Liability or other similar
insurance pursuant to all applicable state and local statutes and regulations.

 

10.4             Form of Policies.  The minimum limits of policies of insurance
required of Tenant under this Lease shall in no event limit the liability of
Tenant under this Lease.  Such insurance shall (i) name Landlord, and any other
party the Landlord so specifies, as an additional insured, including Landlord’s
managing agent, if any; (ii) specifically cover the liability assumed by Tenant
under this Lease, including, but not limited to, Tenant’s obligations under
Section 10.1 of this Lease; (iii) be issued by an insurance company having a
rating of not less than A-X in Best’s Insurance Guide or which is otherwise
acceptable to Landlord and licensed to do business in the State or Commonwealth
in which the Project is located; (iv) be primary insurance as to all claims
thereunder and provide that any insurance carried by Landlord is excess and is
non-contributing with any insurance requirement of Tenant; (v) be in form and
content reasonably acceptable to Landlord; and (vi) provide that said insurance
shall not be canceled or coverage changed unless thirty (30) days’ prior written
notice shall have been given to Landlord and any mortgagee of Landlord.  Tenant
shall deliver said policy or policies or certificates thereof to Landlord on or
before the Lease Commencement Date and at least thirty (30) days before the
expiration dates thereof.  In the event Tenant shall fail to procure such
insurance, or to deliver such policies or certificate, Landlord may, at its
option, procure such policies for the account of Tenant, and the cost thereof
shall be paid to Landlord within five (5) days after delivery to Tenant of bills
therefor.

 

17

--------------------------------------------------------------------------------


 

10.5             Subrogation.  Landlord and Tenant intend that their respective
property loss risks shall be borne by reasonable insurance carriers to the
extent above provided, and Landlord and Tenant hereby agree to look solely to,
and seek recovery only from, their respective insurance carriers in the event of
a property loss to the extent that such coverage is agreed to be provided
hereunder.  The parties each hereby waive all rights and claims against each
other for such losses, and waive all rights of subrogation of their respective
insurers, provided such waiver of subrogation shall not affect the right to the
insured to recover thereunder.  The parties agree that their respective
insurance policies are now, or shall be, endorsed such that the waiver of
subrogation shall not affect the right of the insured to recover thereunder, so
long as no material additional premium is charged therefor.

 

10.6             Additional Insurance Obligations.  Tenant shall carry and
maintain during the entire Lease Term, at Tenant’s sole cost and expense,
increased amounts of the insurance required to be carried by Tenant pursuant to
this Article 10 and such other reasonable types of insurance coverage and in
such reasonable amounts covering the Premises and Tenant’s operations therein,
as may be reasonably requested by Landlord, but in no event in excess of the
amounts and types of insurance then being required by landlords of first class
buildings comparable to and in the vicinity of the Building.

 

10.7             Landlord’s Insurance and Indemnification.  Throughout the Lease
Term, Landlord shall carry commercially general liability insurance with respect
to the Building, and shall further insure the Project during the Lease Term
against loss or damage due to fire and other casualties under an all risk policy
of insurance written in standard form, in the full replacement value thereof. 
Such coverage shall be in such amounts, from such companies, and on such other
terms and conditions, as Landlord may from time to time reasonably determine. 
Additionally, at the option of Landlord, such insurance coverage may include the
risks of earthquakes and/or flood damage and additional hazards, a rental loss
endorsement and one or more loss payee endorsements in favor of the holders of
any mortgages or deeds of trust encumbering the interest of Landlord in the
Project or the ground or underlying lessors of the Project, or any portion
thereof.  Notwithstanding the foregoing provisions of this Section 10.7, the
coverage and amounts of insurance carried by Landlord in connection with the
Building shall, at a minimum, be comparable to the coverage and amounts of
insurance which are carried by reasonably prudent landlords of buildings
comparable to and in the vicinity of the Building (provided that in no event
shall Landlord be required to carry earthquake insurance), and Worker’s
Compensation and Employer’s Liability coverage as required by applicable law. 
Subject to Section 10.5 above, Landlord agrees to indemnify and save Tenant
harmless from any and all loss, cost, damage, expense and liability (including
without limitation reasonable attorneys’ fees) arising from the negligence or
wilful misconduct of Landlord or Landlord Parties in, on or about the Project,
except in all events to the extent caused by the negligence or wilful misconduct
of the Tenant, its partners, subpartners and their respective officers, agents,
servants, employees, and independent contractors.

 

ARTICLE 11

 

DAMAGE AND DESTRUCTION

 

11.1             Repair of Damage to Premises by Landlord.  Tenant shall
promptly notify Landlord of any damage to the Premises resulting from fire or
any other casualty.  If the Premises or any Common Areas serving or providing
access to the Premises shall be damaged by fire or other casualty, Landlord
shall promptly and diligently, subject to reasonable delays for insurance
adjustment or other matters beyond Landlord’s reasonable control, and subject to
all other terms of this Article 11, restore the Base Building and such Common
Areas.  Such restoration shall be to substantially the same condition of the
Base Building and the Common Areas prior to the casualty, except for
modifications required by zoning and building codes and other laws or by the
holder of a mortgage on the Building or Project or any other modifications to
the Common Areas deemed desirable by Landlord, which are consistent with the
character of the Project, provided that access to the Premises and any common
restrooms serving the Premises shall not be materially impaired.  Upon the
occurrence of any damage to the Premises, upon notice (the “Landlord Repair
Notice”) to Tenant from Landlord, Tenant shall assign to Landlord (or to any
party designated by Landlord) all insurance proceeds payable to Tenant under
Tenant’s insurance required under Section 10.3 of this Lease, and Landlord shall
repair any injury or damage to the Tenant Improvements and the Original
Improvements installed in the Premises and shall return such Tenant Improvements
and Original Improvements to their original (or reasonably equivalent) condition
prior to such casualty; provided that if the cost of such repair by Landlord
exceeds the amount of insurance proceeds received by Landlord from Tenant’s
insurance carrier, as assigned by Tenant, the cost of such repairs shall be paid
by Tenant to Landlord prior to Landlord’s commencement of repair of the damage.

 

18

--------------------------------------------------------------------------------


 

In the event that Landlord does not deliver the Landlord Repair Notice within
sixty (60) days following the date the casualty becomes known to Landlord,
Tenant shall, at its sole cost and expense, repair any injury or damage to the
Tenant Improvements and the Original Improvements installed in the Premises and
shall return such Tenant Improvements and Original Improvements to their
original (or reasonably equivalent) condition prior to such casualty.  Whether
or not Landlord delivers a Landlord Repair Notice, prior to the commencement of
construction, Tenant shall submit to Landlord, for Landlord’s review and
approval (which shall not be unreasonably withheld, conditioned or delayed), all
plans, specifications and working drawings relating thereto, and Landlord shall
approve the contractors to perform such improvement work (which shall not be
unreasonably withheld, conditioned or delayed).  Landlord shall not be liable
for any inconvenience or annoyance to Tenant or its visitors, or injury to
Tenant’s business resulting in any way from such damage or the repair thereof;
provided however, that if such fire or other casualty shall have damaged the
Premises or Common Areas necessary to Tenant’s occupancy, and the Premises are
not occupied by Tenant as a result thereof, then during the time and to the
extent the Premises are unfit for occupancy, the Rent shall be abated in
proportion to the ratio that the amount of rentable square feet of the Premises
which is unfit for occupancy for the purposes permitted under this Lease bears
to the total rentable square feet of the Premises.  In the event that Landlord
shall not deliver the Landlord Repair Notice, Tenant’s right to rent abatement
pursuant to the preceding sentence shall terminate as of the date which is
reasonably determined by Landlord to be the date Tenant should have completed
repairs to the Premises assuming Tenant used reasonable due diligence in
connection therewith.

 

11.2             Landlord’s Option to Repair.  Notwithstanding the terms of
Section 11.1 of this Lease, Landlord may elect not to rebuild and/or restore the
Premises, Building and/or Project, and instead terminate this Lease, by
notifying Tenant in writing of such termination within sixty (60) days after the
date of discovery of the damage, such notice to include a termination date
giving Tenant sixty (60) days to vacate the Premises, but Landlord may so elect
only if the Building or Project shall be damaged by fire or other casualty or
cause, whether or not the Premises are affected, and one or more of the
following conditions is present: (i) in Landlord’s reasonable judgment, repairs
cannot reasonably be completed within one hundred eighty (180) days after the
date of discovery of the damage (when such repairs are made without the payment
of overtime or other premiums); (ii) the holder of any mortgage on the Building
or Project or ground lessor with respect to the Building or Project shall
require that the insurance proceeds or any portion thereof be used to retire the
mortgage debt, or shall terminate the ground lease, as the case may be; or
(iii) the damage occurs during the last twelve (12) months of the Lease Term;
provided, however, that if Landlord does not elect to terminate this Lease
pursuant to Landlord’s termination right as provided above, and the repairs
cannot reasonably be completed within one hundred eighty (180) days after being
commenced, Tenant may elect, no earlier than sixty (60) days after the date of
the damage and not later than ninety (90) days after the date of such damage, to
terminate this Lease by written notice to Landlord effective as of the date
specified in the notice, which date shall not be less than thirty (30) days nor
more than sixty (60) days after the date such notice is given by Tenant.

 

11.3             Waiver of Statutory Provisions.  The provisions of this Lease,
including this Article 11, constitute an express agreement between Landlord and
Tenant with respect to any and all damage to, or destruction of, all or any part
of the Premises, the Building or the Project, and any statute or regulation of
the State or Commonwealth in which the Project is located, with respect to any
rights or obligations concerning damage or destruction in the absence of an
express agreement between the parties, and any other statute or regulation, now
or hereafter in effect, shall have no application to this Lease or any damage or
destruction to all or any part of the Premises, the Building or the Project.

 

ARTICLE 12

 

NONWAIVER

 

No provision of this Lease shall be deemed waived by either party hereto unless
expressly waived in a writing signed thereby.  The waiver by either party hereto
of any breach of any term, covenant or condition herein contained shall not be
deemed to be a waiver of any subsequent breach of same or any other term,
covenant or condition herein contained.  The subsequent acceptance of Rent
hereunder by Landlord shall not be deemed to be a waiver of any preceding breach
by Tenant of any term, covenant or condition of this Lease, other than the
failure of Tenant to pay the particular Rent so accepted, regardless of
Landlord’s knowledge of such preceding breach at the time of acceptance of such
Rent.  No acceptance of a lesser amount than the Rent herein stipulated shall be
deemed

 

19

--------------------------------------------------------------------------------


 

a waiver of Landlord’s right to receive the full amount due, nor shall any
endorsement or statement on any check or payment or any letter accompanying such
check or payment be deemed an accord and satisfaction, and Landlord may accept
such check or payment without prejudice to Landlord’s right to recover the full
amount due.  Unless agreed to in writing by the parties, no receipt of monies by
Landlord from Tenant after the termination of this Lease shall in any way alter
the length of the Lease Term or of Tenant’s right of possession hereunder, or
after the giving of any notice shall reinstate, continue or extend the Lease
Term or affect any notice given Tenant prior to the receipt of such monies, it
being agreed that after the service of notice or the commencement of a suit, or
after final judgment for possession of the Premises, Landlord may receive and
collect any Rent due, and the payment of said Rent shall not waive or affect
said notice, suit or judgment.

 

ARTICLE 13

 

CONDEMNATION

 

If the whole or any part of the Premises, Building or Project shall be taken by
power of eminent domain or condemned by any competent authority for any public
or quasi-public use or purpose, or if any adjacent property or street shall be
so taken or condemned, or reconfigured or vacated by such authority in such
manner as to require the use, reconstruction or remodeling of any part of the
Premises, Building or Project, or if Landlord shall grant a deed or other
instrument in lieu of such taking by eminent domain or condemnation, Landlord
shall have the option to terminate this Lease effective as of the date
possession is required to be surrendered to the authority.  If more than fifteen
percent (15%) of the rentable square feet of the Premises is taken, or if access
to the Premises is substantially impaired, in each case for a period in excess
of one hundred eighty (180) days, Tenant shall have the option to terminate this
Lease effective as of the date possession is required to be surrendered to the
authority.  Tenant shall not because of such taking assert any claim against
Landlord or the authority for any compensation because of such taking and
Landlord shall be entitled to the entire award or payment in connection
therewith, except that Tenant shall have the right to file any separate claim
available to Tenant for any taking of Tenant’s leasehold interest and personal
property and fixtures belonging to Tenant and removable by Tenant upon
expiration of the Lease Term pursuant to the terms of this Lease, and for moving
expenses, so long as such claims do not diminish the award available to
Landlord, its ground lessor with respect to the Building or Project or its
mortgagee, and such claim is payable separately to Tenant.  All Rent shall be
apportioned as of the date of such termination.  If any part of the Premises
shall be taken, and this Lease shall not be so terminated, the Rent shall be
proportionately abated.  Notwithstanding anything to the contrary contained in
this Article 13, in the event of a temporary taking of all or any portion of the
Premises for a period of one hundred and eighty (180) days or less, then this
Lease shall not terminate but the Base Rent and the Additional Rent shall be
abated for the period of such taking in proportion to the ratio that the amount
of rentable square feet of the Premises taken bears to the total rentable square
feet of the Premises.  Landlord shall be entitled to receive the entire award
made in connection with any such temporary taking, except that Tenant shall have
the right to file any separate claim available to Tenant for any temporary
taking of Tenant’s leasehold interest, so long as such claims do not diminish
the award available to Landlord, its ground lessor with respect to the Building
or Project or its mortgagee, and such claim is payable separately to Tenant.

 

ARTICLE 14

 

ASSIGNMENT AND SUBLETTING

 

14.1             Transfers.  Tenant shall not, without the prior written consent
of Landlord, which shall not be unreasonably withheld, conditioned or delayed,
assign, mortgage, pledge, hypothecate, encumber, or permit any lien to attach
to, or otherwise transfer, this Lease or any interest hereunder, permit any
assignment, or other transfer of this Lease or any interest hereunder by
operation of law, sublet the Premises or any part thereof, or enter into any
license or concession agreements or otherwise permit the occupancy or use of the
Premises or any part thereof by any persons other than Tenant and its employees
and contractors.  If Tenant desires Landlord’s consent to any assignment or
sublease, Tenant shall notify Landlord in writing of its intent to assign the
Lease or sublet the Premises which shall include (i) the proposed effective date
of the assignment or sublet, which shall not be less than fifteen (15) days nor
more than one hundred eighty (180) days after the date of delivery of Tenant’s
request for Landlord’s consent, (ii) a description of the portion of the
Premises to be assigned or sublet (the “Subject Space”), (iii) a copy of the
proposed sublease or assignment/assumption documentation pertaining to the
proposed assignment or sublet, and (iv) Tenant shall provide to Landlord current
financial statements of the proposed

 

20

--------------------------------------------------------------------------------


 

Transferee and any other information reasonably required by Landlord which will
enable Landlord to determine the financial responsibility and character of the
proposed Transferee, nature of such Transferee’s business and proposed use of
the Subject Space.  Any assignment or sublease made without Landlord’s prior
written consent shall, at Landlord’s option, be null, void and of no effect, and
shall, at Landlord’s option, constitute a default by Tenant under this Lease. 
Whether or not Landlord consents to any proposed assignment or sublet, Tenant
shall pay any reasonable professional fees (including, without limitation,
attorneys’, accountants’, architects’, engineers’ and consultants’ fees)
reasonably incurred by Landlord, within thirty (30) days after written request
by Landlord.

 

14.2             Landlord’s Consent.  Landlord shall not unreasonably withhold,
condition or delay its consent to any proposed assignment or sublease of the
Subject Space.  Without limitation as to other reasonable grounds for
withholding consent, the parties hereby agree that it shall be reasonable under
this Lease and under any applicable law for Landlord to withhold consent to any
proposed Transfer where one or more of the following apply:

 

14.2.1      The assignee or sublessee is engaged in a business which is not
consistent with the quality of the Building or the Project;

 

14.2.2      The assignee or sublessee intends to use the Subject Space for
purposes which are not permitted under this Lease;

 

14.2.3      The assignee or sublessee is either a governmental agency or
instrumentality thereof or a nonprofit organization;

 

14.2.4      The assignee or sublessee is not a party of reasonable financial
worth and/or financial stability in light of the responsibilities to be
undertaken in connection with the assignment or sublease on the date consent is
requested;

 

If Landlord consents to any assignment or subleasing pursuant to the terms of
this Section 14.2, Tenant may within six (6) months after Landlord’s consent,
but not later than the expiration of said six-month period, enter into such
assignment of the Lease or subleasing of the Premises or portion thereof, upon
substantially the same terms and conditions as are set forth in the Transfer
Notice furnished by Tenant to Landlord pursuant to Section 14.1 of this Lease,
provided that if there are any changes in the terms and conditions from those
specified in the Transfer Notice such that Landlord would initially have been
entitled to refuse its consent to such Transfer under this Section 14.2, Tenant
shall again submit the assignment or subleasing request to Landlord for its
approval and other action under this Article 14..

 

14.3             Intentionally Deleted.

 

14.4             Intentionally Deleted.

 

14.5             Effect of Transfer.  If Landlord consents to an assignment or
sublease, (i) the terms and conditions of this Lease shall in no way be deemed
to have been waived or modified, (ii) such consent shall not be deemed consent
to any further assignment or subleasing by either Tenant or an assignee or
sublessee, (iii) Tenant shall deliver to Landlord, promptly after execution, an
original executed copy of all documentation pertaining to the assignment or
sublease in form reasonably acceptable to Landlord, and (iv) no assignment or
subleasing relating to this Lease or agreement entered into with respect
thereto, whether with or without Landlord’s consent, shall relieve Tenant or any
guarantor of the Lease from any liability under this Lease, including, without
limitation, in connection with the Subject Space.  Landlord or its authorized
representatives shall have the right at all reasonable times to audit the books,
records and papers of Tenant relating to any Transfer, and shall have the right
to make copies thereof.

 

14.6             Occurrence of Default.  Any assignment or subleasing hereunder
shall be subordinate and subject to the provisions of this Lease, and if this
Lease shall be terminated during the term of any subleasing, Landlord shall have
the right to:  (i) treat such sublease as cancelled and repossess the Subject
Space by any lawful means, or (ii) require that such sublessee attorn to and
recognize Landlord as its landlord under any such sublease.  Upon any
assignment, the assignee shall assume in writing all obligations and covenants
of Tenant thereafter to be

 

21

--------------------------------------------------------------------------------


 

performed or observed under this Lease.  No collection or acceptance of rent by
Landlord from any assignee or sublessee shall be deemed a waiver of any
provision of this Article 14 or the approval of any assignment or sublease or a
release of Tenant from any obligation under this Lease, whether theretofore or
thereafter accruing.  In no event shall Landlord’s enforcement of any provision
of this Lease against any assignee or sublessee be deemed a waiver of Landlord’s
right to enforce any term of this Lease against Tenant or any other person.

 

14.7             Non-Transfers.  Notwithstanding anything to the contrary
contained in this Article 14, an assignment or subletting of all or a portion of
the Premises to a Tenant Affiliate shall not be deemed a Transfer under this
Article 14, provided that Tenant notifies Landlord of any such assignment or
sublease and promptly supplies Landlord with any documents or information
reasonably requested by Landlord regarding such assignment or sublease or such
Tenant Affiliate, and further provided that such assignment or sublease is not a
subterfuge by Tenant to avoid its obligations under this Lease.  In addition,
notwithstanding anything herein to the contrary, Tenant may also assign this
Lease or sublease all or part of the Premises to the following types of entities
(each, a “Permitted Transferee”) without the written consent of Landlord (each,
a “Permitted Transfer”), provided that the conditions set forth below are
satisfied:

 

(i)            any entity in which or with which Tenant, or its successors or
assigns, is merged or consolidated, in accordance with applicable statutory
provisions governing merger and consolidation of entities, so long as
(A) Tenant’s obligations hereunder are assumed by the entity surviving such
merger or created by such consolidation; and (B) the Tangible Net Worth of the
surviving or created entity is not less than the Tangible Net Worth of Tenant as
of the date of the Permitted Transfer; and

 

(ii)           any entity acquiring all or substantially all of Tenant’s assets
if such entity’s Tangible Net Worth after such acquisition is not less than the
Tangible Net Worth of Tenant as of the date of the Permitted Transfer;

 

(iii)          any change in control of Tenant if Tenant’s Tangible Net Worth
after such change in control is not less than the Tangible Net Worth of Tenant
as of the date of the Permitted Transfer;

 

and provided further, that the Permitted Transferee’s use or occupancy of the
Premises does not violate any other lease for space in the Project and Tenant
notifies Landlord of any such assignment or sublease and promptly supplies
Landlord with any documents or information requested by Landlord regarding such
assignment or sublease or such affiliate, and further provided that such
assignment or sublease is not a subterfuge by Tenant to avoid its obligations
under this Lease.  As a condition precedent to any Non-Transfer or Permitted
Transfer, the proposed Tenant Affiliate or Permitted Transferee must deliver to
Landlord a written agreement whereby it expressly assumes Tenant’s obligations
hereunder; however, any transferee of less than all of the space in the Premises
shall be liable only for obligations under this Lease that are properly
allocable to the space subject to the Transfer, and only to the extent of the
rent it has agreed to pay Tenant therefor.  The occurrence of a Non-Transfer or
Permitted Transfer shall not waive Landlord’s right as to any subsequent
Transfer or relieve Tenant or any guarantor of the Lease from any liability
under this Lease.  “Tenant Affiliate,” as used in this Section 14.7, shall mean
an entity which is controlled by, controls, or is under common control with,
Tenant.  “Control,” as used in this Section 14.7, shall mean the ownership,
directly or indirectly, of at least fifty-one percent (51%) of the voting
securities of, or possession of the right to vote, in the ordinary direction of
its affairs, of at least fifty-one percent (51%) of the voting interest in, any
person or entity.  “Tangible Net Worth,” as used in this Section 14.7, shall
mean the excess of total assets over total liabilities (in each case, determined
in accordance with generally accepted accounting principles (“GAAP”)) excluding
from the determination of total assets all assets which would be classified as
intangible assets under GAAP, including, without limitation, goodwill, licenses,
patents, trademarks, trade names, copyrights, and franchises.

 

22

--------------------------------------------------------------------------------


 

ARTICLE 15

 

SURRENDER OF PREMISES; OWNERSHIP AND
REMOVAL OF TRADE FIXTURES

 

15.1             Surrender of Premises.  No act or thing done by Landlord or any
agent or employee of Landlord during the Lease Term shall be deemed to
constitute an acceptance by Landlord of a surrender of the Premises unless such
intent is specifically acknowledged in writing by Landlord.  The delivery of
keys to the Premises to Landlord or any agent or employee of Landlord shall not
constitute a surrender of the Premises or effect a termination of this Lease,
whether or not the keys are thereafter retained by Landlord, and notwithstanding
such delivery Tenant shall be entitled to the return of such keys at any
reasonable time upon request until this Lease shall have been properly
terminated.  The voluntary or other surrender of this Lease by Tenant, whether
accepted by Landlord or not, or a mutual termination hereof, shall not work a
merger, and at the option of Landlord shall operate as an assignment to Landlord
of all subleases or subtenancies affecting the Premises or terminate any or all
such sublessees or subtenancies.

 

15.2             Removal of Tenant Property by Tenant.  Upon the expiration of
the Lease Term, or upon any earlier termination of this Lease, Tenant shall,
subject to the provisions of this Article 15, quit and surrender possession of
the Premises to Landlord in as good order and condition as when Tenant took
possession and as thereafter improved by Landlord and/or Tenant, reasonable wear
and tear and repairs which are specifically made the responsibility of Landlord
hereunder excepted.  Upon such expiration or termination, Tenant shall, without
expense to Landlord, remove or cause to be removed from the Premises all debris
and rubbish, and such items of furniture, equipment, business and trade
fixtures, free-standing cabinet work, movable partitions and other articles of
personal property owned by Tenant or installed or placed by Tenant at its
expense in the Premises, and such similar articles of any other persons claiming
under Tenant, as Landlord may, in its sole discretion, require to be removed,
and Tenant shall repair at its own expense all damage to the Premises and
Building resulting from such removal.

 

ARTICLE 16

 

HOLDING OVER

 

If Tenant holds over after the expiration of the Lease Term or earlier
termination thereof, with or without the express or implied consent of Landlord,
such tenancy shall be a tenancy-at-sufferance and not a month-to-month tenancy,
and shall not constitute a renewal hereof or an extension for any further term,
and in such case Rent shall be payable at a monthly rate equal to one hundred
fifty percent (150%) of the Rent applicable during the last rental period of the
Lease Term under this Lease.  Such month-to-month tenancy shall be subject to
every other applicable term, covenant and agreement contained herein.  Nothing
contained in this Article 16 shall be construed as consent by Landlord to any
holding over by Tenant, and Landlord expressly reserves the right to require
Tenant to surrender possession of the Premises to Landlord as provided in this
Lease upon the expiration or other termination of this Lease.  The provisions of
this Article 16 shall not be deemed to limit or constitute a waiver of any other
rights or remedies of Landlord provided herein or at law.  If Tenant fails to
surrender the Premises upon the termination or expiration of this Lease and if
Landlord has given Tenant at least sixty (60) days written notice that Landlord
anticipates incurring losses resulting from a Tenant holdover, in addition to
any other liabilities to Landlord accruing therefrom, Tenant shall protect,
defend, indemnify and hold Landlord harmless from all loss, costs (including
reasonable attorneys’ fees) and liability resulting from such failure,
including, without limiting the generality of the foregoing, any claims made by
any succeeding tenant founded upon such failure to surrender and any lost
profits to Landlord resulting therefrom.

 

ARTICLE 17

 

ESTOPPEL CERTIFICATES

 

Within ten (10) business days following a request in writing by Landlord (not
more frequently than once per any twelve (12) month period unless in connection
with a sale, financing or re-financing of the Project, Tenant shall execute,
acknowledge and deliver to Landlord an estoppel certificate, which, as submitted
by Landlord, shall be substantially in the form of Exhibit E, attached hereto
(or such other form as may be required by any prospective

 

23

--------------------------------------------------------------------------------


 

mortgagee or purchaser of the Project, or any portion thereof), indicating
therein any exceptions thereto that may exist at that time, and shall also
contain any other information reasonably requested by Landlord or Landlord’s
mortgagee or prospective mortgagee.  Any such certificate may be relied upon by
any prospective mortgagee or purchaser of all or any portion of the Project. 
Tenant shall execute and deliver whatever other instruments may be reasonably
required for such purposes.  At any time during the Lease Term, Landlord may
require Tenant to provide Landlord with (i) Tenant’s current Securities &
Exchange filings (except to the extent they are readily available to the public)
or, (ii) if Tenant is not a publicly traded entity, Tenant’s current financial
statement and financial statements of the two (2) years prior to the current
financial statement year.  Such statements shall be prepared in accordance with
generally accepted accounting principles and, if such is the normal practice of
Tenant, shall be audited by an independent certified public accountant.

 

ARTICLE 18

 

SUBORDINATION

 

This Lease shall be subject and subordinate to all present and future ground or
underlying leases of the Building or Project and to the lien of any mortgage,
trust deed or other encumbrances now or hereafter in force against the Building
or Project or any part thereof, if any, and to all renewals, extensions,
modifications, consolidations and replacements thereof, and to all advances made
or hereafter to be made upon the security of such mortgages or trust deeds,
unless the holders of such mortgages, trust deeds or other encumbrances, or the
lessors under such ground lease or underlying leases, require in writing that
this Lease be superior thereto.  Tenant covenants and agrees in the event any
proceedings are brought for the foreclosure of any such mortgage or deed in lieu
thereof (or if any ground lease is terminated), to attorn, without any
deductions or set-offs whatsoever, to the lienholder or purchaser or any
successors thereto upon any such foreclosure sale or deed in lieu thereof (or to
the ground lessor), if so requested to do so by such purchaser or lienholder or
ground lessor, and to recognize such purchaser or lienholder or ground lessor as
the lessor under this Lease, provided such lienholder or purchaser or ground
lessor shall agree to accept this Lease and not disturb Tenant’s occupancy, so
long as Tenant timely pays the rent and observes and performs the terms,
covenants and conditions of this Lease to be observed and performed by Tenant. 
Landlord’s interest herein may be assigned as security at any time to any
lienholder.  Tenant shall, within ten (10) days of request by Landlord, execute
such further instruments or assurances as Landlord may reasonably deem necessary
to evidence or confirm the subordination or superiority of this Lease to any
such mortgages, trust deeds, ground leases or underlying leases.  Tenant waives
the provisions of any current or future statute, rule or law which may give or
purport to give Tenant any right or election to terminate or otherwise adversely
affect this Lease and the obligations of the Tenant hereunder in the event of
any foreclosure proceeding or sale.  At any time that the Building is made
subject to any mortgage or ground lease, Landlord shall use commercially
reasonable efforts to cause the mortgagee or ground lessor to enter with Tenant
into a non-disturbance and attornment agreement on such mortgagee’s or ground
lessor’s standard form (“SNDA”), providing that so long as Tenant is not in
default under this Lease after the expiration of any applicable notice and cure
periods, Tenant may remain in possession of the Premises under the terms of this
Lease, even if the mortgagee or ground lessor should acquire Landlord’s title to
the Building.  Notwithstanding anything herein to the contrary, the
subordination of this Lease to any mortgage or other lien hereafter placed upon
the Premises or the Building or any part thereof and Tenant’s agreement to
attorn to Landlord’s mortgagee or the lien holder as provided in this Section 18
shall be conditioned upon such mortgagee or lien holder entering into a SNDA
reasonably satisfactory to Tenant and such future mortgagee or lien holder,
provided Tenant does not unreasonably withhold, condition or delay its approval
or execution of such SNDA.  Landlord shall cause Landlord’s current mortgagee to
execute and deliver a subordination, non-disturbance and attornment agreement in
substantially the form attached hereto as Exhibit I attached to this Lease
(“Current Mortgagee’s SNDA”).  If Tenant executes the Current Mortgagee’s SNDA
and Landlord fails to deliver to Tenant the Current Mortgagee’s SNDA executed by
Landlord’s current mortgagee within thirty (30) days following the date of this
Lease, Tenant shall have the right, as Tenant’s sole and exclusive remedy, to
terminate this Lease by delivering written notice of such termination to
Landlord within ten (10) business days following the expiration of such thirty
(30) day period.  If Tenant terminates this Lease pursuant to the foregoing
sentence, this Lease shall automatically terminate and be of no further force or
effect, and Landlord and Tenant shall be relieved of their respective
obligations under this Lease.

 

24

--------------------------------------------------------------------------------


 

ARTICLE 19

 

DEFAULTS; REMEDIES

 

19.1             Events of Default.  The occurrence of any of the following
shall constitute a default of this Lease by Tenant:

 

19.1.1      Any failure by Tenant to pay any Rent or any other charge required
to be paid under this Lease, or any part thereof, when due unless such failure
is cured within five (5) business days after Landlord provides Tenant written
notice thereof; or

 

19.1.2      Except where a specific time period is otherwise set forth for
Tenant’s performance in this Lease, in which event the failure to perform by
Tenant within such time period shall be a default by Tenant under this
Section 19.1.2, any failure by Tenant to observe or perform any other provision,
covenant or condition of this Lease to be observed or performed by Tenant where
such failure continues for thirty (30) days after Landlord provides Tenant
written notice thereof; provided that if the nature of such default is such that
the same cannot reasonably be cured within a thirty (30) day period, Tenant
shall not be deemed to be in default if it diligently commences such cure within
such period and thereafter diligently proceeds to rectify and cure such default;
or

 

19.1.3      The failure by Tenant to observe or perform according to the
provisions of Articles 5, 14, 17 or 18 of this Lease where such failure
continues for more than five (5) business days after notice from Landlord; or

 

The notice periods provided herein are in lieu of, and not in addition to, any
notice periods provided by law.

 

19.2             Remedies Upon Default.  Upon the occurrence of any event of
default by Tenant, Landlord shall have, in addition to any other remedies
available to Landlord at law or in equity (all of which remedies shall be
distinct, separate and cumulative), the option to pursue any one or more of the
following remedies, each and all of which shall be cumulative and nonexclusive,
without any notice or demand whatsoever.

 

19.2.1      Terminate this Lease, in which event Tenant shall immediately
surrender the Premises to Landlord, and if Tenant fails to do so, Landlord may,
without prejudice to any other remedy which it may have for possession or
arrearages in rent, enter upon and take possession of the Premises and expel or
remove Tenant and any other person who may be occupying the Premises or any part
thereof, without being liable for prosecution or any claim or damages therefor;
and Landlord may recover from Tenant the following:

 

(i)            The worth at the time of award of the unpaid rent which has been
earned at the time of such termination; plus

 

(ii)           The worth at the time of award of the amount by which the unpaid
rent which would have been earned after termination until the time of award
exceeds the amount of such rental loss that Tenant proves could have been
reasonably avoided; plus

 

(iii)          The worth at the time of award of the amount by which the unpaid
rent for the balance of the Lease Term after the time of award exceeds the
amount of such rental loss that Tenant proves could have been reasonably
avoided; plus

 

(iv)          Those amounts necessary to compensate Landlord for all the
detriment proximately caused by Tenant’s failure to perform its obligations
under this Lease, specifically including but not limited to, brokerage
commissions and advertising expenses incurred, commercially reasonable expenses
of remodeling the Premises or any portion thereof for a new tenant, whether for
the same or a different use, and any market concessions made to obtain a new
tenant, provided that all expenses of reletting shall be limited to the product
of the total of such costs multiplied by a fraction, the numerator of which
shall be the number of months remaining in the Lease Term determined from the
commencement

 

25

--------------------------------------------------------------------------------


 

date of the new tenant’s lease through the date specified herein as the
expiration date (as such date may have been extended) and the denominator of
which shall be the number of months of the new tenant’s lease; and

 

(v)           At Landlord’s election, such other amounts in addition to or in
lieu of the foregoing as may be permitted from time to time by applicable law.

 

The term “rent” as used in this Section 19.2 shall be deemed to be and to mean
all sums of every nature required to be paid by Tenant pursuant to the terms of
this Lease, whether to Landlord or to others.  As used in Sections 19.2.1(i) and
(ii), above, the “worth at the time of award” shall be computed by allowing
interest at the rate set forth in Article 25 of this Lease, but in no case
greater than the maximum amount of such interest permitted by law.  As used in
Section 19.2.1(iii) above, the “worth at the time of award” shall be computed by
discounting such amount at the discount rate of the Federal Reserve Bank of
Dallas at the time of award plus one percent (1%).

 

19.2.2      Intentionally Deleted.

 

19.2.3      Landlord shall at all times have the rights and remedies (which
shall be cumulative with each other and cumulative and in addition to those
rights and remedies available under Sections 19.2.1 and 19.2.2, above, or any
law or other provision of this Lease), without prior demand or notice except as
required by applicable law, to seek any declaratory, injunctive or other
equitable relief, and specifically enforce this Lease, or restrain or enjoin a
violation or breach of any provision hereof.

 

19.3             Subleases of Tenant.  Whether or not Landlord elects to
terminate this Lease on account of any default by Tenant, as set forth in this
Article 19, Landlord shall have, unless otherwise agreed to in writing by
Landlord, the right to terminate any and all subleases, licenses, concessions or
other consensual arrangements for possession entered into by Tenant and
affecting the Premises or may, in Landlord’s sole discretion, succeed to
Tenant’s interest in such subleases, licenses, concessions or arrangements.  In
the event of Landlord’s election to succeed to Tenant’s interest in any such
subleases, licenses, concessions or arrangements, Tenant shall, as of the date
of notice by Landlord of such election, have no further right to or interest in
the rent or other consideration receivable thereunder.

 

19.4             Efforts to Relet.  Upon termination of Tenant’s right to
possession of the Premises due to a default by Tenant and Tenant’s vacating of
the Premises, subject to Section 10 of Exhibit G attached to this Lease,
Landlord shall use commercially reasonable efforts to relet the Premises.  No
re-entry or repossession, repairs, maintenance, changes, alterations and
additions, reletting, appointment of a receiver to protect Landlord’s interests
hereunder, or any other action or omission by Landlord shall be construed as an
election by Landlord to terminate this Lease or Tenant’s right to possession, or
to accept a surrender of the Premises, nor shall same operate to release Tenant
in whole or in part from any of Tenant’s obligations hereunder, unless express
written notice of such intention is sent by Landlord to Tenant.  Tenant hereby
irrevocably waives any right otherwise available under any law to redeem or
reinstate this Lease.

 

19.5             Landlord’s Default.  Tenant’s exclusive remedy for Landlord’s
failure to perform its obligations under this Lease shall be limited to damages,
injunctive relief, or specific performance, except as expressly provided
otherwise in this Lease; provided that in each case, Landlord’s liability or
obligations with respect to any such remedy shall be limited as provided in
Section 29.13 of this Lease.  Landlord shall be in default under this Lease if
Landlord fails to perform any of its obligations hereunder and such failure
continues for thirty (30) days after Tenant delivers to Landlord written notice
specifying such failure; provided that if such failure cannot reasonably be
cured within such thirty (30) day period, but Landlord commences to cure such
failure within such thirty (30) day period and thereafter diligently pursues the
curing thereof to completion, then Landlord shall not be in default hereunder or
liable for damages therefor.  Unless Landlord fails to so cure such default
after such notice, Tenant shall not have any remedy or cause of action by reason
thereof.

 

19.6             Mutual Consequential Damages Waiver.  Notwithstanding anything
to the contrary contained in this Lease, nothing in this Lease shall impose any
obligations on Tenant or Landlord to be responsible or liable for, and each
hereby releases the other from all liability for, consequential damages other
than those damages incurred by Landlord in connection with (1) Tenant’s wrongful
offsetting of costs against Rent pursuant to Section

 

26

--------------------------------------------------------------------------------


 

26.1.2 below, or (2) a holdover of the Premises by Tenant after the expiration
or earlier termination of this Lease which might sometimes be referred to as
consequential damages.

 

ARTICLE 20

 

COVENANT OF QUIET ENJOYMENT

 

Landlord covenants that Tenant, on paying the Rent, charges for services and
other payments herein reserved and on keeping, observing and performing all the
other terms, covenants, conditions, provisions and agreements herein contained
on the part of Tenant to be kept, observed and performed, shall, during the
Lease Term, peaceably and quietly have, hold and enjoy the Premises subject to
the terms, covenants, conditions, provisions and agreements hereof without
interference by any persons lawfully claiming by or through Landlord.  The
foregoing covenant is in lieu of any other covenant express or implied.

 

ARTICLE 21

 

INTENTIONALLY DELETED

 

ARTICLE 22

 

INTENTIONALLY DELETED

 

ARTICLE 23

 

SIGNS

 

23.1             Full Floors.  Subject to Landlord’s prior written approval,
which shall not be unreasonably withheld, conditioned or delayed, Tenant, at its
sole cost and expense, or from any unused Landlord’s Contribution (as defined in
Exhibit B attached to this Lease), may install identification signage anywhere
in the Premises including in the elevator lobby of the Premises.

 

23.2             Intentionally Deleted.

 

23.3             Prohibited Signage and Other Items.  Any signs, notices, logos,
pictures, names or advertisements which are installed and that have not been
separately approved by Landlord may be removed without notice by Landlord at the
sole expense of Tenant.  Tenant may not install any signs on the exterior or
roof of the Project or the Common Areas except as expressly provided in this
Lease.  Any signs, window coverings, or blinds (even if the same are located
behind the Landlord-approved window coverings for the Building), or other items
visible from the exterior of the Premises or Building, shall be subject to the
prior approval of Landlord, in its reasonable discretion.

 

23.4             Lobby Signage.  Tenant, at its sole cost and expense, may
install identification signage in the lobbies of Building 1 and Building 2,
subject to Landlord’s prior written approval of the location, size, color,
design, form, content, character and method of installation of such signage.

 

23.5             Building Directory Signage.  Tenant, at its sole cost and
expense, may install signage on the Building’s multi-tenant Building directory
in Building 1 and Building 2 reflecting Tenant’s name and suite number.

 

ARTICLE 24

 

COMPLIANCE WITH LAW

 

Tenant shall not do anything or suffer anything to be done in or about the
Premises or the Project which will in any way conflict with any law, statute,
ordinance or other governmental rule, regulation or requirement now in force or
which may hereafter be enacted or promulgated.  At its sole cost and expense,
Tenant shall promptly

 

27

--------------------------------------------------------------------------------


 

comply with all such governmental measures.  Should any standard or regulation
now or hereafter be imposed on Landlord or Tenant by a state, federal or local
governmental body charged with the establishment, regulation and enforcement of
occupational, health or safety standards for employers, employees, landlords or
tenants, then Tenant agrees, at its sole cost and expense, to comply promptly
with such standards or regulations.  Tenant shall be responsible, at its sole
cost and expense, to make all alterations to the Premises as are required to
comply with the governmental rules, regulations, requirements or standards
described in this Article 24.  The judgment of any court of competent
jurisdiction or the admission of Tenant in any judicial action, regardless of
whether Landlord is a party thereto, that Tenant has violated any of said
governmental measures, shall be conclusive of that fact as between Landlord and
Tenant.  Notwithstanding the foregoing, during the Lease Term Landlord shall be
responsible for causing the Base Building and Common Areas (including parking
facilities) to comply with any applicable laws, statutes, ordinances, codes, or
other governmental rules, regulations or requirements now in force or which may
hereafter be enacted or promulgated.

 

ARTICLE 25

 

LATE CHARGES

 

If any installment of Rent or any other sum due from Tenant shall not be
received by Landlord or Landlord’s designee within five (5) business days after
Tenant’s receipt of written notice from Landlord that said amount is due, then
Tenant shall pay to Landlord a late charge equal to three percent (3%) of the
overdue amount plus any reasonable attorneys’ fees incurred by Landlord by
reason of Tenant’s failure to pay Rent and/or other charges when due hereunder. 
The late charge shall be deemed Additional Rent and the right to require it
shall be in addition to all of Landlord’s other rights and remedies hereunder or
at law and shall not be construed as liquidated damages or as limiting
Landlord’s remedies in any manner.  In addition to the late charge described
above, any Rent or other amounts owing hereunder which are not paid within ten
(10) days after the date they are due shall bear interest from the date when due
until paid at a rate per annum equal to the lesser of (i) the annual “Bank Prime
Loan” rate cited in the Federal Reserve Statistical Release Publication
G.13(415), published on the first Tuesday of each calendar month (or such other
comparable index as Landlord and Tenant shall reasonably agree upon if such rate
ceases to be published) plus two (2) percentage points, and (ii) the highest
rate permitted by applicable law.

 

ARTICLE 26

 

LANDLORD’S RIGHT TO CURE DEFAULT; PAYMENTS BY TENANT

 

26.1             Right to Cure.

 

26.1.1      Landlord’s Right to Cure.  All covenants and agreements to be kept
or performed by Tenant under this Lease shall be performed by Tenant at Tenant’s
sole cost and expense and without any reduction of Rent, except to the extent,
if any, otherwise expressly provided herein.  If Tenant shall fail to perform
any obligation under this Lease, and such failure shall continue in excess of
the time allowed under Section 19.1.2, above, unless a specific time period is
otherwise stated in this Lease, Landlord may, but shall not be obligated to,
make any such payment or perform any such act on Tenant’s part without waiving
its rights based upon any default of Tenant and without releasing Tenant from
any obligations hereunder.

 

26.1.2      Tenant’s Right to Cure.  If Landlord fails to provide any services
required to be provided by Landlord under this Lease or fails to commence to
make any repair to the Project required to be made by Landlord under this Lease
within thirty (30) days after receipt by Landlord of written notice (the “First
Notice”) from Tenant of the need for such repair, with a copy of the First
Notice being sent simultaneously to any mortgagee that Tenant has been given
written notice of (“Landlord’s Mortgagee”), and/or fails to diligently pursue
the restoration of such services or the completion of such repair and/or fails
to complete such restoration or repairs within a reasonable time, then, Tenant
shall have the right to cure such default after giving an additional written
notice (the “Second Notice”) to Landlord (and simultaneously sending a copy of
the Second Notice to Landlord’s Mortgagee) if such default remains uncured for
an additional five (5) business days after Landlord’s receipt of the Second
Notice.  In such event Landlord shall pay to Tenant the reasonable out-of-pocket
costs incurred by Tenant to cure such default to the extent such costs do not
constitute Direct Expenses (“Reimbursable Costs”) within thirty (30) days
following receipt by Landlord of the paid invoices therefor.  If Landlord’s
services or repair obligation is

 

28

--------------------------------------------------------------------------------


 

in the nature of an emergency (as defined below) and Landlord and Landlord’s
Mortgagee have received the First Notice, but Landlord or Landlord’s Mortgagee
fails to respond within a reasonable period under the circumstances, then Tenant
shall have the right to cure such repair obligation pursuant to the terms of
this Section 26.1.2, regardless that the thirty (30) day period has not run.  If
Landlord fails to pay Tenant the Reimbursable Costs within such thirty (30) day
period, Tenant may offset the Reimbursable Costs against Tenant’s next accruing
installments of Base Rent until Tenant has been reimbursed for such costs;
provided, however, that the amount offset against Base Rent in any single month
shall not exceed ten percent (10%) of the Base Rent payable for such month.

 

26.2                                      Tenant’s Reimbursement.  Except as may
be specifically provided to the contrary in this Lease, Tenant shall pay to
Landlord, within thirty (30) days following delivery by Landlord to Tenant of
statements therefor:  (i) sums equal to expenditures reasonably made and
obligations incurred by Landlord in connection with the remedying by Landlord of
Tenant’s defaults pursuant to the provisions of Section 26.1; (ii) sums equal to
all losses, costs, liabilities, damages and expenses referred to in Article 10
of this Lease; and (iii) sums equal to all expenditures made and obligations
incurred by Landlord in collecting or attempting to collect the Rent or in
enforcing or attempting to enforce any rights of Landlord under this Lease or
pursuant to law, including, without limitation, all reasonable legal fees and
other amounts so expended.  Tenant’s obligations under this Section 26.2 shall
survive the expiration or sooner termination of the Lease Term.

 

ARTICLE 27

 

ENTRY BY LANDLORD

 

Landlord reserves the right at all reasonable times and upon reasonable notice
to Tenant (except in the case of an emergency) to enter the Premises to (i)
inspect them; (ii) upon twenty-four (24) hour prior written notice, show the
Premises to prospective purchasers, or to current or prospective mortgagees,
ground or underlying lessors or insurers or, during the last twelve (12) months
of the Lease Term, to prospective tenants; (iii) post notices of
nonresponsibility; or (iv) alter, improve or repair the Premises or the Building
or for structural alterations, repairs or improvements to the Building or the
Building’s systems and equipment, with Tenant’s prior approval if Tenant is the
only tenant of the Building (not to be unreasonably withheld, conditioned or
delayed), provided, however, that Tenant’s approval shall not be required if an
uncured default by Tenant then exists, or such alterations, improvements or
repairs are required to cause the Building to be in compliance with insurance
requirements or governmental laws, codes, rules or regulations or are required
to permit Landlord to comply with its repair and maintenance obligations under
this Lease, or an emergency exists, in which cases Tenant’s prior approval shall
not be required.  Notwithstanding anything to the contrary contained in this
Article 27, Landlord may enter the Premises at any time to (A) perform services
required of Landlord, including janitorial service; (B) take possession due to
any breach of this Lease in the manner provided herein; and (C) perform any
covenants of Tenant which Tenant fails to perform.  Landlord may make any such
entries without the abatement of Rent, except as otherwise provided in this
Lease, and may take such reasonable steps as required to accomplish the stated
purposes.  Tenant hereby waives any claims for damages or for any injuries or
inconvenience to or interference with Tenant’s business, lost profits, any loss
of occupancy or quiet enjoyment of the Premises, and any other loss occasioned
thereby.  For each of the above purposes, Landlord shall at all times have a key
with which to unlock all the doors in the Premises, excluding Tenant’s vaults,
safes and special security areas designated in advance by Tenant.  In an
emergency, Landlord shall have the right to use any means that Landlord may deem
proper to open the doors in and to the Premises.  Any entry into the Premises by
Landlord in the manner hereinbefore described shall not be deemed to be a
forcible or unlawful entry into, or a detainer of, the Premises, or an actual or
constructive eviction of Tenant from any portion of the Premises.  No provision
of this Lease shall be construed as obligating Landlord to perform any repairs,
alterations or decorations except as otherwise expressly agreed to be performed
by Landlord herein.

 

ARTICLE 28

 

TENANT PARKING

 

Tenant shall be entitled, commencing on the Lease Commencement Date, to the
amount of unreserved and reserved, if any, surface parking spaces set forth in
Section 9 of the Summary in the Project parking facility, on a monthly basis
throughout the Lease Term.  Tenant’s continued right to use the parking spaces
is conditioned upon Tenant abiding by all rules and regulations which are
prescribed from time to time for the orderly operation and use

 

29

--------------------------------------------------------------------------------


 

of the parking facility where the parking spaces are located (including any
sticker or other identification system established by Landlord and the
prohibition of vehicle repair and maintenance activities in the Project’s
parking facilities), Tenant’s cooperation in seeing that Tenant’s employees and
visitors also comply with such rules and regulations and Tenant not being in
default under this Lease.  Tenant’s use of the Project parking facility shall be
at Tenant’s sole risk and Tenant acknowledges and agrees that Landlord shall
have no liability whatsoever for damage to the vehicles of Tenant, its employees
and/or visitors, or for other personal injury or property damage or theft
relating to or connected with the parking rights granted herein or any of
Tenant’s, its employees’ and/or visitors’ use of the parking facilities. 
Landlord specifically reserves the right to change the size, configuration,
design, layout and all other aspects of the Project parking facility at any
time, with Tenant’s prior consent if Tenant is the only tenant of the Building,
not to be unreasonably withheld, conditioned or delayed, and Tenant acknowledges
and agrees that Landlord may, without incurring any liability to Tenant and
without any abatement of Rent under this Lease, from time to time, close-off or
restrict access to portions (but not all) of the Project parking facility for
purposes of permitting or facilitating any such construction, alteration or
improvements.  Notwithstanding the foregoing, Tenant’s approval shall not be
required if an uncured default by Tenant then exists, or such actions are
required to cause the Building to be in compliance with insurance requirements
or governmental laws, codes, rules or regulations, or are required to permit
Landlord to comply with its repair and maintenance obligations under this Lease,
or an emergency exists, in which cases Tenant’s prior approval shall not be
required.  The parking spaces rented by Tenant pursuant to this Article 28 are
provided to Tenant solely for use by Tenant’s own personnel and such spaces may
not be transferred, assigned, subleased or otherwise alienated by Tenant without
Landlord’s prior approval, except to a permitted assignee of Tenant’s rights and
obligations under this Lease or a permitted subtenant of any portion of the
Premises.

 

ARTICLE 29

 

MISCELLANEOUS PROVISIONS

 

29.1                                      Terms; Captions.  The words “Landlord”
and “Tenant” as used herein shall include the plural as well as the singular. 
The necessary grammatical changes required to make the provisions hereof apply
either to corporations or partnerships or individuals, men or women, as the case
may require, shall in all cases be assumed as though in each case fully
expressed.  The captions of Articles and Sections are for convenience only and
shall not be deemed to limit, construe, affect or alter the meaning of such
Articles and Sections.

 

29.2                                      Binding Effect.  Subject to all other
provisions of this Lease, each of the covenants, conditions and provisions of
this Lease shall extend to and shall, as the case may require, bind or inure to
the benefit not only of Landlord and of Tenant, but also of their respective
heirs, personal representatives, successors or assigns, provided this clause
shall not permit any assignment by Tenant contrary to the provisions of Article
14 of this Lease.

 

29.3                                      No Air Rights.  No rights to any view
or to light or air over any property, whether belonging to Landlord or any other
person, are granted to Tenant by this Lease.  If at any time any windows of the
Premises are temporarily darkened or the light or view therefrom is obstructed
by reason of any repairs, improvements, maintenance or cleaning in or about the
Project, the same shall be without liability to Landlord and without any
reduction or diminution of Tenant’s obligations under this Lease.

 

29.4                                      Intentionally Deleted.

 

29.5                                      Transfer of Landlord’s Interest. 
Tenant acknowledges that Landlord has the right to transfer all or any portion
of its interest in the Project or Building and in this Lease, and Tenant agrees
that in the event of any such transfer, Landlord shall automatically be released
from all liability under this Lease to the extent such liability is assumed by
the transferee and Tenant agrees to look solely to such transferee for the
performance of Landlord’s obligations hereunder after the date of transfer and
such transferee shall be deemed to have fully assumed and be liable for all
obligations of this Lease to be performed by Landlord, including the return of
any Security Deposit, and Tenant shall recognize such transferee as the
“Landlord” under this Lease.

 

29.6                                      Prohibition Against Recording.  Except
as provided in Section 29.4 of this Lease, neither this Lease, nor any
memorandum, affidavit or other writing with respect thereto, shall be recorded
by Tenant or by anyone acting through, under or on behalf of Tenant.

 

30

--------------------------------------------------------------------------------


 

29.7                                      Landlord’s Title.  Landlord’s title is
and always shall be paramount to the title of Tenant.  Nothing herein contained
shall empower Tenant to do any act which can, shall or may encumber the title of
Landlord.

 

29.8                                      Relationship of Parties.  Nothing
contained in this Lease shall be deemed or construed by the parties hereto or by
any third party to create the relationship of principal and agent, partnership,
joint venturer or any association between Landlord and Tenant.

 

29.9                                      Application of Payments.  Landlord
shall have the right to apply payments received from Tenant pursuant to this
Lease, regardless of Tenant’s designation of such payments, to satisfy any
obligations of Tenant hereunder, in such order and amounts as Landlord, in its
sole discretion, may elect.

 

29.10                                Time of Essence.  Time is of the essence
with respect to the performance of every provision of this Lease in which time
of performance is a factor.

 

29.11                                Partial Invalidity.  If any term, provision
or condition contained in this Lease shall, to any extent, be invalid or
unenforceable, the remainder of this Lease, or the application of such term,
provision or condition to persons or circumstances other than those with respect
to which it is invalid or unenforceable, shall not be affected thereby, and each
and every other term, provision and condition of this Lease shall be valid and
enforceable to the fullest extent possible permitted by law.

 

29.12                                No Warranty.  In executing and delivering
this Lease, Tenant has not relied on any representations, including, but not
limited to, any representation as to the amount of any item comprising
Additional Rent or the amount of the Additional Rent in the aggregate or that
Landlord is furnishing the same services to other tenants, at all, on the same
level or on the same basis, or any warranty or any statement of Landlord which
is not set forth in this Lease or in one or more of the exhibits attached
hereto.

 

29.13                                Landlord Exculpation.  The liability of
Landlord or the Landlord Parties to Tenant for any default by Landlord under
this Lease or arising in connection herewith or with Landlord’s operation,
management, leasing, repair, renovation, alteration or any other matter relating
to the Project or the Premises shall be limited solely and exclusively to an
amount which is equal to the interest of Landlord in the Building, rents related
to the Building, and insurance and condemnation proceeds related to the
Building, provided that in no event shall such liability extend to any sales or
insurance proceeds received by Landlord or the Landlord Parties in connection
with the Project, Building or Premises unless such liability arises from a claim
of which Tenant has advised Landlord in writing prior to Landlord’s sale of the
Building.  Neither Landlord, nor any of the Landlord Parties shall have any
personal liability therefor, and Tenant hereby expressly waives and releases
such personal liability on behalf of itself and all persons claiming by, through
or under Tenant.  The limitations of liability contained in this Section 29.13
shall inure to the benefit of Landlord’s and the Landlord Parties’ present and
future partners, beneficiaries, officers, directors, trustees, shareholders,
agents and employees, and their respective partners, heirs, successors and
assigns.  Under no circumstances shall any present or future partner of Landlord
(if Landlord is a partnership), or trustee or beneficiary (if Landlord or any
partner of Landlord is a trust), have any liability for the performance of
Landlord’s obligations under this Lease.  Notwithstanding any contrary provision
herein, neither Landlord nor the Landlord Parties shall be liable under any
circumstances for injury or damage to, or interference with, Tenant’s business,
including but not limited to, loss of profits, loss of rents or other revenues,
loss of business opportunity, loss of goodwill or loss of use, in each case,
however occurring.

 

29.14                                Entire Agreement.  It is understood and
acknowledged that there are no oral agreements between the parties hereto
affecting this Lease and this Lease constitutes the parties’ entire agreement
with respect to the leasing of the Premises and supersedes and cancels any and
all previous negotiations, arrangements, brochures, agreements and
understandings, if any, between the parties hereto or displayed by Landlord to
Tenant with respect to the subject matter thereof, and none thereof shall be
used to interpret or construe this Lease.  None of the terms, covenants,
conditions or provisions of this Lease can be modified, deleted or added to
except in writing signed by the parties hereto.

 

29.15                                Intentionally Deleted.

 

31

--------------------------------------------------------------------------------


 

29.16                                Force Majeure.  Any prevention, delay or
stoppage due to strikes, lockouts, labor disputes, acts of God, acts of war,
terrorist acts, inability to obtain services, labor, or materials or reasonable
substitutes therefor, governmental actions, civil commotions, fire or other
casualty, and other causes beyond the reasonable control of the party obligated
to perform, except with respect to the obligations imposed with regard to Rent
and other charges to be paid by Tenant pursuant to this Lease (collectively, a
“Force Majeure”), notwithstanding anything to the contrary contained in this
Lease, shall excuse the performance of such party for a period equal to any such
prevention, delay or stoppage and, therefore, if this Lease specifies a time
period for performance of an obligation of either party, that time period shall
be extended by the period of any delay in such party’s performance caused by a
Force Majeure.

 

29.17                                Waiver of Redemption by Tenant.  Tenant
hereby waives, for Tenant and for all those claiming under Tenant, any and all
rights now or hereafter existing to redeem by order or judgment of any court or
by any legal process or writ, Tenant’s right of occupancy of the Premises after
any termination of this Lease.

 

29.18                                Notices.  All notices, demands, statements,
designations, approvals or other communications (collectively, “Notices”) given
or required to be given by either party to the other hereunder or by law shall
be in writing, shall be (A) sent by United States certified or registered mail,
postage prepaid, return receipt requested (“Mail”), (B) transmitted by telecopy,
if such telecopy is promptly followed by a Notice sent by Mail, (C) delivered by
a nationally recognized overnight courier, or (D) delivered personally.  Any
Notice shall be sent, transmitted, or delivered, as the case may be, to Tenant
at the appropriate address set forth in Section 10 of the Summary, or to such
other place as Tenant may from time to time designate in a Notice to Landlord,
or to Landlord at the addresses set forth below, or to such other places as
Landlord may from time to time designate in a Notice to Tenant.  Any Notice will
be deemed given (i) three (3) days after the date it is posted if sent by Mail,
(ii) the date the telecopy is transmitted, (iii) the date the overnight courier
delivery is made, or (iv) the date personal delivery is made.  As of the date of
this Lease, any Notices to Landlord must be sent, transmitted, or delivered, as
the case may be, to the following addresses:

 

CarrAmerica Lantana, LP

c/o Blackstone Real Estate Advisors L.P.

345 Park Avenue

New York, New York 10154

Attn:  Frank Cohen

 

with a copy to:

 

CarrAmerica Lantana, LP

c/o Equity Office Properties

15950 North Dallas Parkway, Suite 300

Dallas, Texas 75248

Attn:  Market Managing Director

 

29.19                                Joint and Several.  If there is more than
one Tenant, the obligations imposed upon Tenant under this Lease shall be joint
and several.

 

29.20                                Authority.  If Tenant is a corporation,
trust or partnership, each individual executing this Lease on behalf of Tenant
hereby represents and warrants that Tenant is a duly formed and existing entity
qualified to do business in the State or Commonwealth in which the Project is
located and that Tenant has full right and authority to execute and deliver this
Lease and that each person signing on behalf of Tenant is authorized to do so. 
In such event, Tenant shall, within ten (10) days after execution of this Lease,
deliver to Landlord satisfactory evidence of such authority and, if a
corporation, upon demand by Landlord, also deliver to Landlord satisfactory
evidence of (i) good standing in Tenant’s state of incorporation and (ii)
qualification to do business in State or Commonwealth in which the Project is
located.

 

29.21                                Attorneys’ Fees.  In the event that either
Landlord or Tenant should bring suit for the possession of the Premises, for the
recovery of any sum due under this Lease, or because of the breach of any
provision of this

 

32

--------------------------------------------------------------------------------


 

Lease or for any other relief against the other, then all costs and expenses,
including reasonable attorneys’ fees, incurred by the prevailing party therein
shall be paid by the other party, which obligation on the part of the other
party shall be deemed to have accrued on the date of the commencement of such
action and shall be enforceable whether or not the action is prosecuted to
judgment.

 

29.22                     Governing Law; WAIVER OF TRIAL BY JURY.  This Lease
shall be construed and enforced in accordance with the laws of the State or
Commonwealth in which the Project is located.  IN ANY ACTION OR PROCEEDING
ARISING HEREFROM, LANDLORD AND TENANT HEREBY CONSENT TO (I) THE JURISDICTION OF
ANY COMPETENT COURT WITHIN THE STATE OR COMMONWEALTHIN WHICH THE PROJECT IS
LOCATED, (II) SERVICE OF PROCESS BY ANY MEANS AUTHORIZED BY LAW OF THE STATE OR
COMMONWEALTH IN WHICH THE PROJECT IS LOCATED, AND (III) IN THE INTEREST OF
SAVING TIME AND EXPENSE, TRIAL WITHOUT A JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM BROUGHT BY EITHER OF THE PARTIES HERETO AGAINST THE OTHER OR THEIR
SUCCESSORS IN RESPECT OF ANY MATTER ARISING OUT OF OR IN CONNECTION WITH THIS
LEASE, THE RELATIONSHIP OF LANDLORD AND TENANT, TENANT’S USE OR OCCUPANCY OF THE
PREMISES, AND/OR ANY CLAIM FOR INJURY OR DAMAGE, OR ANY EMERGENCY OR STATUTORY
REMEDY.

 

29.23                     Submission of Lease.  Submission of this instrument
for examination or signature by Tenant does not constitute a reservation of,
option for or option to lease, and it is not effective as a lease or otherwise
until execution and delivery by both Landlord and Tenant.

 

29.24                     Brokers.  Landlord and Tenant hereby warrant to each
other that they have had no dealings with any real estate broker or agent in
connection with the negotiation of this Lease, excepting only the real estate
brokers or agents specified in Section 12 of the Summary (the “Brokers”), and
that they know of no other real estate broker or agent who is entitled to a
commission in connection with this Lease.  Each party agrees to indemnify and
defend the other party against and hold the other party harmless from any and
all claims, demands, losses, liabilities, lawsuits, judgments, costs and
expenses (including without limitation reasonable attorneys’ fees) with respect
to any leasing commission or equivalent compensation alleged to be owing on
account of any dealings with any real estate broker or agent, other than the
Brokers, occurring by, through, or under the indemnifying party.  By separate
agreements Landlord has agreed, subject to the conditions specified in that
separate agreement, to pay to the Brokers a commission for services rendered in
connection with the transaction contemplated by this Lease.

 

29.25                     Independent Covenants.  This Lease shall be construed
as though the covenants herein between Landlord and Tenant are independent and
not dependent and Tenant hereby expressly waives the benefit of any statute to
the contrary and agrees that if Landlord fails to perform its obligations set
forth herein, Tenant shall not be entitled to make any repairs or perform any
acts hereunder at Landlord’s expense or to any setoff of the Rent or other
amounts owing hereunder against Landlord.

 

29.26                     Intentionally Deleted.

 

29.27                     Counterparts.  This Lease may be executed in
counterparts with the same effect as if both parties hereto had executed the
same document.  Both counterparts shall be construed together and shall
constitute a single lease.

 

29.28                     Confidentiality.  Tenant and Landlord acknowledge that
the content of this Lease and any related documents are confidential
information.  Tenant and Landlord each agrees that it shall each keep such
confidential information strictly confidential and shall not disclose such
confidential information to any person or entity other than its financial,
legal, space planning consultants, engineers and contractors, purchasers and
lenders (including prospective purchasers and prospective lenders) and except as
may be required by law or to enforce its rights hereunder.

 

29.29                     Building Renovations.  It is specifically understood
and agreed that Landlord has no obligation and has made no promises to alter,
remodel, improve, renovate, repair or decorate the Premises, Building, or any
part thereof and that no representations respecting the condition of the
Premises or the Building have been made by Landlord to Tenant except as
specifically set forth herein or in the Tenant Work Letter.  However, Tenant
hereby

 

33

--------------------------------------------------------------------------------


 

acknowledges that Landlord is currently renovating or may during the Lease Term
(with Tenant’s approval if Tenant’s is then leasing all of the Building and no
uncured default by Tenant then exists, such approval not to be unreasonably
withheld, conditioned or delayed) renovate, improve, alter, or modify
(collectively, the “Renovations”) the Project, the Building and/or the
Premises.  Notwithstanding the foregoing, Tenant’s approval shall not be
required if the Renovations are required to cause the Building to be in
compliance with insurance requirements or governmental laws, codes, rules or
regulations, or are required to permit Landlord to comply with its repair and
maintenance obligations under this Lease, or an emergency exists.  Subject to
the foregoing, Tenant hereby agrees that such Renovations shall in no way
constitute a constructive eviction of Tenant nor entitle Tenant to any abatement
of Rent.  Subject to the foregoing, Landlord shall have no responsibility and
shall not be liable to Tenant for any injury to or interference with Tenant’s
business arising from the Renovations, nor shall Tenant be entitled to any
compensation or damages from Landlord for loss of the use of the whole or any
part of the Premises or of Tenant’s personal property or improvements resulting
from the Renovations, or for any inconvenience or annoyance occasioned by such
Renovations.

 

29.30                                No Violation.  Tenant hereby warrants and
represents that neither its execution of nor performance under this Lease shall
cause Tenant to be in violation of any agreement, instrument, contract, law,
rule or regulation by which Tenant is bound, and Tenant shall protect, defend,
indemnify and hold Landlord harmless against any claims, demands, losses,
damages, liabilities, costs and expenses, including, without limitation,
reasonable attorneys’ fees and costs, arising from Tenant’s breach of this
warranty and representation.

 

29.31                                Communications and Computer Lines.  Tenant
may install, maintain, replace, remove or use any communications or computer
wires and cables serving the Premises (collectively, the “Lines”), provided that
(i) Tenant shall obtain Landlord’s prior written consent, not to be unreasonably
withheld, conditioned or delayed, use an experienced and qualified contractor
approved in writing by Landlord, not to be unreasonably withheld, conditioned or
delayed, and comply with all of the other provisions of Articles 7 and 8 of this
Lease, (ii) an acceptable number of spare Lines and space for additional Lines
shall be maintained for existing and future occupants of the Project, as
determined in Landlord’s reasonable opinion, (iii) the Lines therefor (including
riser cables) shall be appropriately insulated to prevent excessive
electromagnetic fields or radiation, shall be surrounded by a protective conduit
reasonably acceptable to Landlord, and shall be identified in accordance with
the “Identification Requirements,” as that term is set forth hereinbelow, (iv)
any new or existing Lines servicing the Premises shall comply with all
applicable governmental laws and regulations, (v) as a condition to permitting
the installation of new Lines, Landlord may require that Tenant remove existing
Lines located in or serving the Premises and repair any damage in connection
with such removal, and (vi) Tenant shall pay all costs in connection therewith. 
All Lines shall be clearly marked with adhesive plastic labels (or plastic tags
attached to such Lines with wire) to show Tenant’s name, suite number, telephone
number and the name of the person to contact in the case of an emergency (A)
outside the Premises (specifically including, but not limited to, the electrical
room risers and other Common Areas), and (B) at the Lines’ termination point(s)
(collectively, the “Identification Requirements”).  Unless otherwise instructed
by Landlord (by notice to Tenant), Tenant shall, at Tenant’s sole cost and
expense, prior to the expiration or earlier termination of this Lease, remove
any Lines located in or serving the Premises (and repair any resulting damage).

 

29.32                                Development of the Project.

 

29.32.1            Intentionally Deleted.

 

29.32.2            The Other Improvements.  If portions of the Project or
property adjacent to the Project (collectively, the “Other Improvements”) are
owned by an entity other than Landlord, Landlord, at its option and with
Tenant’s approval if Tenant’s is then leasing all of the Building and no uncured
default by Tenant then exists, such approval not to be unreasonably withheld,
conditioned or delayed, may enter into an agreement with the owner or owners of
any or all of the Other Improvements to provide (i) for reciprocal rights of
access and/or use of the Project and the Other Improvements, (ii) for the common
management, operation, maintenance, improvement and/or repair of all or any
portion of the Project and the Other Improvements, provided that Tenant’s rights
under this Lease are not materially impaired, (iii) for the allocation of a
portion of the Direct Expenses to the Other Improvements and the operating
expenses and taxes for the Other Improvements to the Project, and (iv) for the
use or improvement of the Other Improvements and/or the Project in connection
with the improvement, construction, and/or excavation of the Other Improvements
and/or the Project.  Nothing contained herein shall be deemed or construed to
limit or

 

34

--------------------------------------------------------------------------------


 

otherwise affect Landlord’s right to convey all or any portion of the Project or
to convey any other of Landlord’s rights described in this Lease.

 

29.33      Landlord’s Representations and Warranties.  Landlord represents and
warrants to Tenant that each individual executing this Lease on behalf of
Landlord is authorized to sign and deliver this Lease on behalf of Landlord.

 

29.34      Exhibits.  All exhibits attached hereto are incorporated herein by
this reference:

 

EXHIBIT A                                     OUTLINE OF PREMISES

EXHIBIT B                                       TENANT WORK LETTER

EXHIBIT C                                       FORM OF NOTICE OF LEASE TERM
DATES

EXHIBIT D                                      RULES AND REGULATIONS

EXHIBIT E                                        FORM OF TENANT’S ESTOPPEL
CERTIFICATE

EXHIBIT F                                        FORM OF RECOGNITION OF
COVENANTS, CONDITIONS AND RESTRICTIONS

EXHIBIT G                                       TEXAS STATE LAW RIDER

EXHIBIT H                                      SPECIAL PROVISIONS

EXHIBIT I                                           CURRENT MORTGAGEE SNDA

EXHIBIT J                                          LABORATORY EQUIPMENT

 

[SIGNATURES ON FOLLOWING PAGE]

 

35

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be executed as
of the date set forth in Section 1 of the Summary, but if such date is not
filled in then this Lease shall be deemed to be executed as of the latter of the
date of Landlord’s signature or Tenant’s signature below.

 

 

LANDLORD:

 

TENANT:

 

 

 

CARRAMERICA LANTANA, LP,

 

ARTHROCARE CORPORATION,

a Delaware limited partnership

 

a Delaware corporation

 

 

 

 

 

By:

CDC Texas Holdings, LLC, a Delaware

 

 

 

limited liability company, its general partner

 

By:

/s/ David Fitzgerald

 

 

 

Name:

David Fitzgerald

 

 

 

Title:

President and CEO

 

By:

/s/ Chris Hendricks

 

 

 

 

Chris Hendricks

 

Execution Date:

April 4, 2011

 

 

Market Managing Director

 

 

 

 

 

 

Execution Date:

April 4, 2011

 

 

 

36

--------------------------------------------------------------------------------


 

EXHIBIT A

 

OUTLINE OF PREMISES

 

SEE ATTACHED

 

37

--------------------------------------------------------------------------------


 

[g73281kg07i001.gif]

 

38

--------------------------------------------------------------------------------


 

[g73281kg09i001.gif]

 

39

--------------------------------------------------------------------------------


 

[g73281kg09i002.gif]

 

40

--------------------------------------------------------------------------------


 

[g73281kg09i003.gif]

 

41

--------------------------------------------------------------------------------


 

EXHIBIT B

 

TENANT WORK LETTER

 

1.                                       TENANT IMPROVEMENTS.  Landlord shall
cause to be performed the improvements (the “Tenant Improvements”) in the
Premises in a good and workmanlike manner in accordance with plans and
specifications approved by Tenant and Landlord (the “Plans”), which approvals
shall not be unreasonably withheld, conditioned or delayed.  The Tenant
Improvements shall be performed at the Tenant’s cost, subject to the Landlord’s
Contribution (hereinafter defined).

 

Tenant shall cause the Plans to be prepared, at Tenant’s cost, by a registered
professional architect and mechanical and electrical engineer(s).  Such
engineer(s) shall be approved, in advance, by the Landlord.  Landlord hereby
approves STG Design.  Within thirty (30) days following the execution and
delivery of this Lease by Tenant, Tenant shall furnish the initial draft of the
Plans (“Preliminary Space Plans”) to Landlord for Landlord’s review and
approval.  Landlord shall within ten (10) business days after receipt either
provide comments to such Plans or approve the same.  If Landlord provides Tenant
with comments to the Preliminary Space Plans, Tenant shall provide revised
Preliminary Space Plans to Landlord incorporating Landlord’s comments within
five (5) business days after receipt of Landlord’s comments.  Landlord shall
within five (5) business days after receipt then either provide comments to such
revised Preliminary Space Plans or approve such Preliminary Space Plans.  The
process described above shall be repeated, if necessary, until the Plans have
been approved by Landlord.  Within forty-five (45) days after approval of the
Preliminary Space Plans by Landlord, Tenant shall furnish detailed
architectural, mechanical and electrical drawings and specifications
(collectively, the “Final Construction Documents”) to Landlord for Landlord’s
review and approval.  Landlord shall within ten (10) business days after receipt
either provide comments to such Final Construction Documents or approve the
same.  If Landlord provides Tenant with comments to the Final Construction
Documents, Tenant shall provide revised Final Construction Documents to Landlord
incorporating Landlord’s comments within five (5) business days after receipt of
Landlord’s comments.  Landlord shall within five (5) business days after receipt
then either provide comments to such revised Final Construction Documents or
approve such Final Construction Documents.  The process described above shall be
repeated, if necessary, until the Final Construction Documents have been
approved by Landlord.  Tenant hereby agrees that the Plans for the Tenant
Improvements shall comply with all applicable governmental laws, codes, rules
and regulations.  Landlord’s approval of any of the Plans and/or the Final
Construction Documents (or any modifications or changes thereto) shall not
impose upon Landlord or its agents or representatives any obligation with
respect to the design of the Tenant Improvements or the compliance of such
Tenant Improvements or the Plans and/or the Final Construction Documents with
applicable governmental laws, codes, rules and regulations.

 

The Tenant Improvements shall be performed by contractors selected by Tenant,
subject to Landlord’s approval and such contractor’s compliance with Landlord’s
contractor rules and regulations and insurance requirements.  Landlord shall use
commercially reasonable efforts to cause the Tenant Improvements to be
substantially completed, except for minor “Punch List” items, on or before the
anticipated Commencement Date specified in Item 3.2 of the Summary of Basic
Lease Information, subject to Tenant Delay (as defined in Section 4 hereof) and
Force Majeure.

 

Landlord, or an agent of Landlord, shall provide project management services in
connection with the construction of the Tenant Improvements and the Change
Orders (hereinafter defined).  Such project management services shall be
performed, at Tenant’s cost, for a fee (“Landlord’s Construction Management
Fee”) of two and one-half percent (2.5%) of all costs related to the Tenant
Improvements, including, without limitation, the preparation of the Preliminary
Space Plans, the Plans, the Final Construction Documents and the construction of
the Tenant Improvements and the Change Orders, which Landlord shall deduct from
Landlord’s Contribution (as defined below).  Notwithstanding the foregoing,
Landlord’s Construction Management Fee shall not exceed the product of
Landlord’s Contribution multiplied by two and one-half percent (2.5%).

 

2.                                       CHANGE ORDERS.  If, prior to the Lease
Commencement Date, Tenant shall require improvements or changes (individually or
collectively, “Change Orders”) to the Premises in addition to, revision of or
substitution for the Tenant Improvements, Tenant shall deliver to Landlord for
its approval plans and specifications for such Change Orders.  If Landlord does
not approve of the plans for Change Orders, Landlord shall

 

42

--------------------------------------------------------------------------------


 

advise Tenant of the revisions required within five (5) business days after
Landlord’s receipt of the Change Order. Tenant shall revise and redeliver the
plans and specifications to Landlord within five (5) business days of Landlord’s
advice or Tenant shall be deemed to have abandoned its request for such Change
Orders.  Tenant shall pay for all preparations and revisions of plans and
specifications, and the construction of all Change Orders, subject to Landlord’s
Contribution.  Any additional time required to make the changes listed in the
Change Order will be a Tenant Delay.

 

3.                                       LANDLORD’S CONTRIBUTION.  Landlord
shall contribute an amount up to $32.00 per rentable square foot within the
Premises (“Landlord’s Contribution”) toward the costs incurred for the Tenant
Improvements and Change Orders.  Landlord has no obligation to pay for costs of
the Tenant Improvements or Change Orders in excess of Landlord’s Contribution. 
Tenant’s architect shall have the right to approve the general contractor’s
applications for payment.  If the cost of the Tenant Improvements and/or Change
Orders exceeds the Landlord’s Contribution, Tenant shall pay such overage to
Landlord upon the exhaustion of Landlord’s Contribution.  Tenant shall be
entitled to use any unspent portion of Landlord’s Contribution for the actual
out-of-pocket costs incurred by Tenant in connection with the Tenant
Improvements and Tenant’s relocation to the Premises, including, without
limitation, architectural and engineering services, project management fees, the
acquisition and installation of Tenant’s furniture, fixtures and equipment in
the Premises, the installation of Tenant’s data cabling and network systems and
security systems in the Premises and Tenant’s signage at the Project
(collectively, “Moving Expenses”).  Such Moving Expenses shall be evidenced by
paid invoices delivered by Tenant to Landlord within thirty (30) days following
the Lease Commencement Date.  Tenant may elect to apply a portion of Landlord’s
Contribution, up to an amount not to exceed $10.00 per rentable square foot
within the Premises (the “Rent Credit”), to Tenant’s installments of Base Rent
and Tenant’s Share of Direct Expenses payable after the rent abatement period. 
The Rent Credit, if any, shall be applied commencing with the first installments
of Base Rent and Tenant’s Share of Direct Expenses payable after the rent
abatement period and such application shall continue until all of the available
Rent Credit has been applied to Tenant’s rental obligations.  Any remaining
portion of Landlord’s Contribution which is unspent for Tenant Improvements or
Moving Expenses as of the thirty-fourth (34th) month following the Lease
Commencement Date and which are in excess of the Rent Credit available to Tenant
shall be retained by Landlord without further credit or payment to Tenant.

 

Landlord shall cause one test-fit for the Premises to be prepared at Landlord’s
cost if Landlord’s architect is employed; or at Tenant’s cost; if Landlord’s
architect is not employed, subject to reimbursement by Landlord of $0.10 per
rentable square foot within the Premises for such test fit costs.  If Landlord’s
architect is employed for the Tenant Improvements, Landlord shall provide the
CADD files to Tenant at no cost.

 

4.                                       LEASE COMMENCEMENT DATE DELAY.  The
“Completion Date” shall be the date the Tenant Improvements are Substantially
Completed or would have been Substantially Completed, but for Tenant Delays.  A
“Tenant Delay” shall be a delay in the Tenant Improvements being Substantially
Completed due to any one or more of the following:

 

(a)                                  Tenant’s request for Change Orders whether
or not any such Change Orders are actually performed; or

 

(b)                                 Contractor’s performance of any Change
Orders; or

 

(c)                                  Tenant’s request for materials, finishes or
installations requiring unusually long lead times; or

 

(d)                                 Tenant delay in providing either the
Preliminary Space Plans or the Final Construction Documents on the dates set
forth in Section 1 hereof.

 

(e)                                  Tenant’s delay in reviewing, revising or
approving plans and specifications and construction documents beyond the periods
set forth herein; or

 

(f)                                    Tenant’s delay in providing information
critical to the normal progression of the project.  Tenant shall provide such
information as soon as reasonably possible, but in no event

 

43

--------------------------------------------------------------------------------


 

longer than five (5) business days after receipt of such request for information
form the Landlord; or

 

(g)                                 Tenant’s delay in making payments to
Landlord for costs of the Tenant Improvements and/or Change Orders in excess of
the Landlord’s Contribution; or

 

(h)                                 Any other act or omission by Tenant, its
agents, contractors or vendors selected by Tenant, or persons employed by any of
such persons.

 

“Substantially Completed” shall mean completion of the Tenant Improvements so
that (A) Tenant can use the Premises for their intended purposes without
material interference to Tenant conducting its ordinary business activities, (B)
the only incomplete items are minor or insubstantial details of construction,
mechanical adjustments, or finishing touches, and (C) the Tenant Improvements
have been inspected and approved for occupancy by all of the appropriate
governmental authorities having jurisdiction.

 

5.                                        PUNCH-LIST ITEMS AND TENANT
IMPROVEMENT LATENT DEFECTS.  When the Tenant Improvements are Substantially
Completed and prior to Tenant taking possession of the Premises, Landlord and
Tenant shall inspect the Premises together and shall prepare one punch-list
setting forth the incomplete or defective items of the Tenant Improvements to be
constructed by Landlord in accordance with the Final Construction Drawings (the
“Punch-List Items”), and thereafter Landlord shall promptly commence and
diligently and continuously pursue the completion of the Punch-List Items. 
Landlord shall cure any latent defects in the Tenant Improvements of which
Tenant advises Landlord in writing and with specificity within nine (9) months
following the Lease Commencement Date (“Tenant Improvement Latent Defects”).

 

6.                                        MISCELLANEOUS.  Terms used in this
Exhibit B shall have the meanings assigned to them in the Lease.  The terms of
this Exhibit B are subject to the terms of the Lease.

 

44

--------------------------------------------------------------------------------


 

EXHIBIT C

 

NOTICE OF LEASE TERM DATES

 

To:

 

 

 

 

 

Re:                               Office Lease dated                         ,
2011 between CARRAMERICA LANTANA, LP (“Landlord”), and ARTHROCARE CORPORATION
(“Tenant”) concerning Suite        in Building 1 & 2 of the office project
located at 7000 West William Cannon Drive, Austin, Texas 78735.

 

Gentlemen:

 

In accordance with the Office Lease (the “Lease”), we wish to advise you and/or
confirm as follows:

 

1.                                       The Lease Term shall commence on or has
commenced on                                                      for a term of
                                                         ending on
                                                        .

 

2.                                       Base Rent commenced to accrue on
                                                  , in the amount of
                                                  .

 

3.                                       If the Lease Commencement Date is other
than the first day of the month, the first billing will contain a pro rata
adjustment.  Each billing thereafter, with the exception of the final billing,
shall be for the full amount of the monthly installment as provided for in the
Lease.

 

4.                                       Your rent checks should be made payable
to:

 

                                                                   

 

at:

 

 

 

 

 

 

5.                                       The exact number of rentable square
feet within the Premises is                                              square
feet.

 

6.                                       Tenant’s Share as adjusted based upon
the exact number of rentable square feet within the Premises is
                                                  %.

 

45

--------------------------------------------------------------------------------


 

 

LANDLORD:

 

 

 

CARRAMERICA LANTANA, LP, a Delaware

 

limited partnership

 

 

 

By:

CDC Texas Holdings, L.L.C., a Delaware

 

 

limited liability company, its general partner

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

Agreed to and Accepted as of            , 20    .

 

 

 

TENANT:

 

 

 

ARTHROCARE CORPORATION,

 

a Delaware corporation

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Execution Date:

 

 

 

46

--------------------------------------------------------------------------------


 

EXHIBIT D

 

RULES AND REGULATIONS

 

Tenant shall faithfully observe and comply with the following Rules and
Regulations.  In the event of any conflict between the Rules and Regulations and
the other provisions of this Lease, the latter shall control.

 

1.             Tenant shall not alter any lock or install any new or additional
locks or bolts on any doors or windows of the Premises without obtaining
Landlord’s prior written consent.  Tenant shall bear the cost of any lock
changes or repairs required by Tenant.  Card keys in a number equal to Tenant’s
parking passes will be furnished by Landlord for the Premises, and any
additional card keys required by Tenant must be obtained from Landlord at a
reasonable cost to be established by Landlord.  Upon the termination of this
Lease, Tenant shall restore to Landlord all keys of stores, offices, and toilet
rooms, either furnished to, or otherwise procured by, Tenant and in the event of
the loss of keys so furnished, Tenant shall pay to Landlord the cost of
replacing same or of changing the lock or locks opened by such lost key if
Landlord shall deem it necessary to make such changes.

 

2.             In case of invasion, mob, riot, public excitement, or other
commotion, Landlord reserves the right to prevent access to the Building or the
Project during the continuance thereof by any means it deems appropriate for the
safety and protection of life and property.

 

3.             Landlord shall have the right to prescribe the weight, size and
position of all safes and other heavy property brought into the Building.  Safes
and other heavy objects shall, if considered necessary by Landlord, stand on
supports of such thickness as is necessary to properly distribute the weight.  
Landlord will not be responsible for loss of or damage to any such safe or
property in any case.  Any damage to any part of the Building, its contents,
occupants or visitors by moving or maintaining any such safe or other property
shall be the sole responsibility and expense of Tenant.

 

4.             Tenant shall not overload the floor of the Premises or in any way
deface the Premises or any part thereof without Landlord’s prior written
consent.

 

5.             Tenant shall not use or keep in or on the Premises, the Building,
or the Project any kerosene, gasoline or other inflammable or combustible fluid,
chemical, substance or material.

 

6.             Tenant shall not without the prior written consent of Landlord
use any method of heating or air conditioning other than that supplied by
Landlord.

 

7.             Tenant shall not bring into or keep within the Project, the
Building or the Premises any animals, birds, aquariums.

 

8.             No cooking shall be done or permitted on the Premises, nor shall
the Premises be used for lodging or for any illegal purposes.  Notwithstanding
the foregoing, Underwriters’ laboratory-approved equipment and microwave ovens
may be used in the Premises for heating food and brewing coffee, tea, hot
chocolate and similar beverages for employees and visitors, provided that such
use is in accordance with all applicable federal, state, county and city laws,
codes, ordinances, rules and regulations.

 

9.             The Premises shall not be used for manufacturing or for the
storage of merchandise except as such may be incidental to the use of the
Premises provided for in the Summary.  Tenant shall not occupy or permit any
portion of the Premises to be occupied as an office for a messenger-type
operation or dispatch office, public stenographer or typist, or for the
manufacture or sale of liquor, narcotics, or tobacco in any form, or as a
medical office which provides medical services to the public, or as a barber or
manicure shop, or as an employment bureau without the express prior written
consent of Landlord.

 

10.           Tenant shall store all its trash and garbage within the interior
of the Premises.  No material shall be placed in the trash boxes or receptacles
if such material is of such nature that it may not be disposed of in the

 

47

--------------------------------------------------------------------------------


 

ordinary and customary manner of removing and disposing of trash and garbage in
the vicinity of the Building without violation of any law or ordinance governing
such disposal.

 

11.           Tenant shall comply with all safety, fire protection and
evacuation procedures and regulations established by Landlord or any
governmental agency.

 

12.           No awnings or other projection shall be attached to the outside
walls of the Building without the prior written consent of Landlord.  Neither
the interior nor exterior of any windows shall be coated or otherwise
sunscreened without the prior written consent of Landlord.

 

13.           Tenant must reasonably comply with requests by the Landlord
concerning the informing of their employees of items of importance to the
Landlord.

 

14.           Tenant shall comply with all “no smoking” laws.

 

15.           Tenant hereby acknowledges that Landlord shall have no obligation
to provide guard service or other security measures for the benefit of the
Premises, the Building or the Project.  Tenant hereby assumes all responsibility
for the protection of Tenant and its agents, employees, contractors, invitees
and guests, and the property thereof, from acts of third parties, including
keeping doors locked and other means of entry to the Premises closed, whether or
not Landlord, at its option, elects to provide security protection for the
Project or any portion thereof.  Tenant further assumes the risk that any safety
and security devices, services and programs which Landlord elects, in its sole
discretion, to provide may not be effective, or may malfunction or be
circumvented by an unauthorized third party, and Tenant shall, in addition to
its other insurance obligations under this Lease, obtain its own insurance
coverage to the extent Tenant desires protection against losses related to such
occurrences.  Tenant shall cooperate in any reasonable safety or security
program developed by Landlord or required by law.

 

16.           No tenant shall use or permit the use of any portion of the
Premises for living quarters, sleeping apartments or lodging rooms.

 

Landlord reserves the right at any time to change or rescind any one or more of
these Rules and Regulations, or to make such other and further reasonable
Rules and Regulations as in Landlord’s judgment may from time to time be
necessary for the management, safety, care and cleanliness of the Premises,
Building, the Common Areas and the Project, and for the preservation of good
order therein, subject to Tenant’s approval if Tenant is then leasing all of the
Building and no uncured default then exists, such approval not to be
unreasonably withheld, conditioned or delayed.  Notwithstanding the foregoing,
Tenant’s approval shall not be required if such changes, rescission or additions
are required to cause the Building to be in compliance with insurance
requirements or governmental laws, codes, rules or regulations or an emergency
exists, in which cases Tenant’s prior approval shall not be required.  Tenant
shall be deemed to have read these Rules and Regulations and to have agreed to
abide by them as a condition of its occupancy of the Premises.

 

48

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF TENANT’S ESTOPPEL CERTIFICATE

 

The undersigned as Tenant under that certain Office Lease (the “Lease”) made and
entered into as of                         , 2011 by and between CARRAMERICA
LANTANA, LP as Landlord, and the undersigned as Tenant, for Premises in Building
1 and Building 2 of the office project located at 7000 West William Cannon
Drive, Austin, Texas 78735, certifies as follows:

 

1.             Attached hereto as Exhibit A is a true and correct copy of the
Lease and all amendments and modifications thereto.  The documents contained in
Exhibit A represent the entire agreement between the parties as to the Premises.

 

2.             The undersigned currently occupies the Premises described in the
Lease, the Lease Term commenced on                     , and the Lease Term
expires on                       , and the undersigned has no option to
terminate or cancel the Lease or to purchase all or any part of the Premises,
the Building and/or the Project.

 

3.             Base Rent became payable on                         .

 

4.             The Lease is in full force and effect and has not been modified,
supplemented or amended in any way except as provided in Exhibit A.

 

5.             Tenant has not transferred, assigned, or sublet any portion of
the Premises nor entered into any license or concession agreements with respect
thereto except as follows:

 

6.             Intentionally Deleted.

 

7.             All monthly installments of Base Rent, all Additional Rent and
all monthly installments of estimated Additional Rent have been paid when due
through                       .  The current monthly installment of Base Rent is
$                                .

 

8.             Except as provided below, all conditions of the Lease to be
performed by Landlord necessary to the enforceability of the Lease have been
satisfied and Landlord is not in default thereunder.  In addition, except as
provided below, the undersigned has not delivered any notice to Landlord
regarding a default by Landlord thereunder.

 

Exceptions:

 

9.             No rental has been paid more than thirty (30) days in advance and
no security has been deposited with Landlord except as provided in the Lease. 
Neither Landlord, nor its successors or assigns, shall in any event be liable or
responsible for, or with respect to, the retention, application and/or return to
Tenant of any security deposit paid to any prior landlord of the Premises,
whether or not still held by any such prior landlord, unless and until the party
from whom the security deposit is being sought, whether it be a lender, or any
of its successors or assigns, has actually received for its own account, as
landlord, the full amount of such security deposit.

 

10.           Except as provided below, as of the date hereof, there are no
existing defenses or offsets, or, to the undersigned’s knowledge, claims or any
basis for a claim, that the undersigned has against Landlord.

 

Exceptions:

 

11.           If Tenant is a corporation or partnership, each individual
executing this Estoppel Certificate on behalf of Tenant hereby represents and
warrants that Tenant is a duly formed and existing entity qualified to do
business in the State or Commonwealth in which the Premises are located and that
Tenant has full right and authority to execute and deliver this Estoppel
Certificate and that each person signing on behalf of Tenant is authorized to do
so.

 

49

--------------------------------------------------------------------------------


 

 

12.           There are no actions pending against the undersigned under the
bankruptcy or similar laws of the United States or any state.

 

13.           Tenant is in full compliance with all federal, state and local
laws, ordinances, rules and regulations affecting its use of the Premises,
including, but not limited to, those laws, ordinances, rules or regulations
relating to hazardous or toxic materials.  Tenant has never permitted or
suffered, nor does Tenant have any knowledge of, the generation, manufacture,
treatment, use, storage, disposal or discharge of any hazardous, toxic or
dangerous waste, substance or material in, on, under or about the Project or the
Premises or any adjacent premises or property in violation of any federal, state
or local law, ordinance, rule or regulation.

 

14.           Except as provided below, to the undersigned’s knowledge, all
tenant improvement work to be performed by Landlord under the Lease has been
completed in accordance with the Lease and has been accepted by the undersigned
and all reimbursements and allowances due to the undersigned under the Lease in
connection with any tenant improvement work have been paid in full.  All work
(if any) in the common areas required by the Lease to be completed by Landlord
has been completed and all parking spaces required by the Lease have been
furnished and/or all parking ratios required by the Lease have been met.

 

Exceptions:

 

The undersigned acknowledges that this Estoppel Certificate may be delivered to
Landlord or to a prospective mortgagee or prospective purchaser, and
acknowledges that said prospective mortgagee or prospective purchaser will be
relying upon the statements contained herein in making the loan or acquiring the
property of which the Premises are a part and that receipt by it of this
certificate is a condition of making such loan or acquiring such property.

 

Executed at                              on the        day of
                  , 2011.

 

 

TENANT:

 

 

 

ARTHROCARE CORPORATION,

 

a Delaware corporation

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Execution Date:

 

 

50

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF RECOGNITION OF COVENANTS, CONDITIONS AND RESTRICTIONS

 

 

RECORDING REQUESTED BY

AND WHEN RECORDED RETURN TO:

 

 

 

 

 

 

 

 

 

Attention:

 

 

 

RECOGNITION OF COVENANTS,

CONDITIONS, AND RESTRICTIONS

 

This Recognition of Covenants, Conditions, and Restrictions (this “Agreement”)
is entered into as of the      day of                 , 20    , by and between
CARRAMERICA LANTANA, LP (“Landlord”), and ARTHROCARE CORPORATION (“Tenant”),
with reference to the following facts:

 

A.

Landlord and Tenant entered into that certain Office Lease dated           ,
2011 (the “Lease”). Pursuant to the Lease, Landlord leased to Tenant and Tenant
leased from Landlord space (the “Premises”) located in an office building on
certain real property described in Exhibit “A” attached hereto and incorporated
herein by this reference (the “Property”).

 

 

B.

The Premises are located in an office building located on real property which is
part of an area owned by Landlord containing approximately       (    ) acres of
real property located in the City of Austin, Texas (the “Project”), as more
particularly described in Exhibit “B” attached hereto and incorporated herein by
this reference.

 

 

C.

Landlord, as declarant, has previously recorded, or proposes to record
concurrently with the recordation of this Agreement, a Declaration of Covenants,
Conditions, and Restrictions (the “Declaration”), dated
                                ,         , in connection with the Project.

 

 

D.

Tenant is agreeing to recognize and be bound by the terms of the Declaration,
and the parties hereto desire to set forth their agreements concerning the same.

 

NOW, THEREFORE, in consideration of (a) the foregoing recitals and the mutual
agreements hereinafter set forth, and (b) for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows,

 

1.             Tenant’s Recognition of Declaration.  Notwithstanding that the
Lease has been executed prior to the recordation of the Declaration, Tenant
agrees to recognize and be bound by all of the terms and conditions of the
Declaration.

 

2.             Miscellaneous.

 

2.1           This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective heirs, estates, personal
representatives, successors, and assigns.

 

51

--------------------------------------------------------------------------------


 

2.2           This Agreement is made in, and shall be governed, enforced and
construed under the laws of, the State of Texas.

 

2.3           This Agreement constitutes the entire understanding and agreements
of the parties with respect to the subject matter hereof, and shall supersede
and replace all prior understandings and agreements, whether verbal or in
writing.  The parties confirm and acknowledge that there are no other promises,
covenants, understandings, agreements, representations, or warranties with
respect to the subject matter of this Agreement except as expressly set forth
herein.

 

2.4           This Agreement is not to be modified, terminated, or amended in
any respect, except pursuant to any instrument in writing duly executed by both
of the parties hereto.

 

2.5           In the event that either party hereto shall bring any legal action
or other proceeding with respect to the breach, interpretation, or enforcement
of this Agreement, or with respect to any dispute relating to any transaction
covered by this Agreement, the losing party in such action or proceeding shall
reimburse the prevailing party therein for all reasonable costs of litigation,
including reasonable attorneys’ fees, in such amount as may be determined by the
court or other tribunal having jurisdiction, including matters on appeal.

 

2.6           All captions and headings herein are for convenience and ease of
reference only, and shall not be used or referred to in any way in connection
with the interpretation or enforcement of this Agreement.

 

2.7           If any provision of this Agreement, as applied to any party or to
any circumstance, shall be adjudged by a court of competent jurisdiction to be
void or unenforceable for any reason, the same shall not affect any other
provision of this Agreement, the application of such provision under
circumstances different from those adjudged by the court, or the validity or
enforceability of this Agreement as a whole.

 

2.8           Time is of the essence of this Agreement.

 

2.9           The Parties agree to execute any further documents, and take any
further actions, as may be reasonable and appropriate in order to carry out the
purpose and intent of this Agreement.

 

2.10         As used herein, the masculine, feminine or neuter gender, and the
singular and plural numbers, shall each be deemed to include the others whenever
and whatever the context so indicates.

 

52

--------------------------------------------------------------------------------


 

SIGNATURE PAGE OF RECOGNITION OF

 

COVENANTS, CONDITIONS AND RESTRICTIONS

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement  as of
the day and year first above written.

 

 

LANDLORD:

 

 

 

CARRAMERICA LANTANA, LP, a Delaware

 

limited partnership

 

 

 

By:

CDC Texas Holdings, L.L.C., a Delaware

 

 

limited liability company, its general partner

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

Execution Date:

 

 

 

 

TENANT:

 

 

 

ARTHROCARE CORPORATION,

 

a Delaware corporation

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Execution Date:

 

 

53

--------------------------------------------------------------------------------


 

EXHIBIT G

 

TEXAS STATE LAW RIDER

 

1.             Waiver of Right to Protest.  Tenant hereby waives any and all
rights under Section 41.413 and 42.015 of the Texas Tax Code granting to tenant
the right to contest appraised values, or to receive notice of reappraised
values, on all or any portion of the Building irrespective of whether Landlord
has elected to contest same.  To the extent such waiver is prohibited by
applicable law, Tenant hereby appoints Landlord as Tenant’s attorney in fact,
coupled with an interest, to appear and take all actions on behalf of Tenant
which Tenant may have under said Section of the Code with respect to the
Building, but not with respect to Tenant’s personal property located within the
Premises.

 

2.             Waiver of Consumer Rights.   Tenant hereby waives all its rights
under the Texas Deceptive Trade Practices - Consumer Protection Act,
Section 17.41 et. seq. of the Texas Business and Commerce Code, a law that gives
consumers special rights and protections.  After consultation with an attorney
of Tenant’s own selection, Tenant voluntarily consents to this waiver.

 

3.             Determination of Charges.  Landlord and Tenant agree that each
provision of this Lease for determining rent and other charges and amounts
payable by Tenant (including provisions regarding Tenant’s Share of annual
Direct Expenses) is commercially reasonable and, as to each such charge or
amount, constitutes a statement of the amount of the charge or a method by which
the charge is to be computed for purposes of Section 93.012 of the Texas
Property Code.

 

4.             Waiver of Lien.  Tenant waives all lien rights under
Section 91.004 of the Texas Property Code, as well as any successor statute
granting Tenant a lien in Landlord’s property.

 

5.             OFAC.  Neither Tenant nor any of its officers or directors, is a
person or entity with whom U.S. persons or entities are restricted from doing
business under regulations of the Office of Foreign Asset Control (“OFAC”) of
the Department of the Treasury (including those named on OFAC’s Specially
Designated and Blocked Persons List) or under any statute, executive order
(including the September 24, 2001, Executive Order Blocking Property and
Prohibiting Transactions with Persons Who Commit, Threaten to Commit, or Support
Terrorism), or other governmental action.

 

6.             Intentionally Deleted.

 

7.             Margin Tax.  Notwithstanding anything in the Lease to the
contrary, the definition of “Tax Expenses” shall include all taxes attributable
to taxable margin levied pursuant to Chapter 171 of the Texas Tax Code or any
amendment, adjustment or replacement thereof (“Margin Tax”).

 

8.             Waiver of Implied Warranty of Suitability.  Except to the extent
that Landlord is obligated to construct improvements in the Premises prior to
the Lease Commencement Date pursuant to a work letter agreement that is attached
to this Lease as an Exhibit, by taking possession of the Premises, Tenant
acknowledges and agrees that: (a) it has had an opportunity to inspect the
Premises; (b) it accepts the premises “AS IS” and “WITH ALL FAULTS;” and
(c) Landlord does not make and Tenant does not rely upon any representation or
warranty of any kind, expressed or implied, with respect to the condition of the
Premises (including habitability or fitness for particular purpose of the
Premises).  TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, LANDLORD HEREBY
DISCLAIMS, AND TENANT WAIVES THE BENEFIT OF, ANY AND ALL IMPLIED
WARRANTIES, INCLUDING IMPLIED WARRANTIES OF HABITABILITY AND FITNESS OR
SUITABILITY FOR A PARTICULAR PURPOSE.

 

9.             Landlord’s Termination of Tenant’s Right to Possession of
Premises.  In addition to all other remedies provided to Landlord at law or in
equity and under the terms of this Lease, if Tenant defaults under this Lease,
Landlord shall have the right to terminate Tenant’s right to possession of the
Premises and take possession of the Premises without terminating the Lease, in
which event Tenant shall pay to Landlord (1) all Rent and other amounts accrued
hereunder to the date of termination of possession, (2) all amounts expressly
required to by paid by Tenant

 

54

--------------------------------------------------------------------------------


 

under this Lease as a result of Tenant’s default, and (3) all Rent and other net
sums required hereunder to be paid by Tenant during the remainder of the Term,
diminished by any net sums thereafter received by Landlord through reletting the
Premises during such period, after deducting all costs incurred by Landlord in
reletting the Premises.

 

10.           Reletting.  Upon termination of Tenant’s right to possession of
the Premises due to a default by Tenant and Tenant’s vacating of the Premises,
Landlord shall use reasonable efforts to relet the Premises; provided, however,
that, Tenant agrees that Landlord has no obligation to:  (i) relet the Premises
prior to leasing any other space within the Building; (ii) relet the Premises
(A) at a rental rate or otherwise on terms below market, as then determined by
Landlord in its reasonable discretion; (B) to any entity not satisfying
Landlord’s then standard financial credit risk criteria; (C) for a use (1) which
would violate then applicable law or any restrictive covenant or other lease
affecting the Building; (2) which would impose a greater burden upon the
Building’s parking, HVAC or other facilities; and/or (3) which would involve any
use of hazardous substances; or (iii) make any alterations to the Premises or
the Building or otherwise incur any costs in connection with such reletting,
unless Tenant unconditionally delivers Landlord, in good and sufficient funds,
the full amount thereof in advance.  Listing the Premises with a broker in a
manner consistent with subsections (i) through (iii) above shall constitute
prima facie evidence of reasonable efforts on the part of Landlord to relet the
Premises.

 

11.           Landlord’s Lockout of Tenant.  Tenant agrees that after and during
a default under the Lease, Landlord may enter the Premises under this provision
by use of a master key, a duplicate key or any other means to the extent
permitted by law and without breaching the peace and change, alter or modify the
door locks, elevators or other security devices on all entry doors of the
Premises thereby permanently excluding Tenant and its agents, employees,
contractors, directors, invitees, licensees, and patrons from the Premises, and
Landlord shall not be (a) liable to Tenant for damages in connection therewith,
or (b) required to provide a new key or right of access to Tenant.  Tenant
agrees that this provision of the Lease will override and control any
conflicting provisions of Sections 93.002 and 93.003 of the Texas Property Code,
as well as any successor statute governing the right of landlord to change the
door locks of a commercial tenant.

 

55

--------------------------------------------------------------------------------


 

EXHIBIT H

 

SPECIAL PROVISIONS

 

 

1.             Monument Signage.  Subject to the approval by the City of Austin,
Texas and any required approvals and/or restrictions pursuant to the CC&R’s (as
defined in Section 5.3), Tenant shall have the exclusive right, at Tenant’s sole
cost and expense, to use the multi-tenant monument sign (the “Monument Sign”)
for its own use located at the entry of the Project to display its corporate
name (“Tenant’s Monument Signage”).  All aspects of Tenant’s Monument Signage,
including, without limitation, the location, size, color, graphics, design,
form, content, quality, construction and method of installation of such signage,
shall be subject to Landlord’s prior written approval which shall not be
unreasonably withheld, conditioned, or delayed.  Landlord shall maintain the
Monument Sign, and Tenant shall, at Tenant’s sole cost and expense, maintain
Tenant’s Monument Signage thereon, in compliance with all applicable
governmental laws, codes, rules and regulations and the CC&R’s.  Tenant shall,
at its risk and expense and at Landlord’s election, remove such signage and
restore the Monument Sign to its condition immediately preceding Tenant’s
installation of Tenant’s Monument Signage within thirty (30) days after
Landlord’s request therefor following the occurrence of any of the following
events: (1) the termination of Tenant’s right to possess the Premises in
accordance with the terms of this Lease; (2) the final termination of this
Lease; or (3) the expiration of the Lease Term as extended or renewed; or
(4) Tenant fails, after applicable notice and cure periods, to maintain Tenant’s
Monument Signage in compliance with all applicable governmental laws, codes,
rules and regulations and the CC&R’s.  If Tenant fails to take any of the
foregoing actions, Landlord may, without compensation to Tenant and at Tenant’s
expense, remove Tenant’s Monument Signage and perform the related restoration or
repair work and dispose of Tenant’s Monument Signage in a manner Landlord deems
appropriate.

 

2.             Exterior Building Signage.  Subject to approval by the City of
Austin, Texas and any required approvals and/or restrictions pursuant to the
CC&R’s (as defined in Section 5.3), (a) Tenant shall have the exclusive right,
at Tenant’s sole cost and expense, to install and maintain signs (the “Building
Signage”) reflecting Tenant’s name on the façade of each of Building 1 and
Building 2.  All aspects of the Building Signage, including, without limitation,
the location, size, color, graphics, design, form, content, quality,
construction and method of installation of such signage, shall be subject to
Landlord’s prior written approval which shall not be unreasonably withheld,
conditioned, or delayed.  Tenant shall, at Tenant’s sole cost and expense,
maintain the Building Signage in a first class condition and in compliance with
all applicable governmental laws, codes, rules and regulations and the CC&R’s. 
Tenant shall, at its risk and expense and at Landlord’s election, remove the
Building Signage within thirty (30) days after: (1) the termination of Tenant’s
right to possess the Premises in accordance with the terms of this Lease; or
(2) the final termination of this Lease or expiration of the Term as extended or
renewed, or (3) the expiration of the Lease Term as extended or renewed; or
(4) Tenant fails, after applicable notice and cure periods, to maintain the
Building Signage in compliance with all applicable governmental laws, codes,
rules and regulations and the CC&R’s.  Tenant shall repair all damage caused by
the installation, maintenance, or removal of the Building Signage and restore
the Building to its condition before the installation of the Building Signage,
ordinary wear and tear excepted.  If Tenant fails to take any of the foregoing
actions, Landlord may, without compensation to Tenant, and at Tenant’s expense,
remove the Building Signage and perform the related restoration or repair work
and dispose of the Building Signage or the signage thereon in a manner Landlord
deems appropriate.

 

3.             Laboratory Equipment.  Landlord hereby approves the use by Tenant
of the laboratory equipment described on Exhibit J attached to this Lease
(“Laboratory Equipment”) so long as (i) the laboratory Equipment does not
generate any noise or odors that emanate outside the Premises and does not
generate any excessive heat, (ii) use of the Laboratory Equipment does not
generate any Hazardous Substances (defined below) except for Permitted Materials
(as defined below), and (iii) all Laboratory Equipment will be owned, operated
and maintained in compliance with laws, rules, regulations, codes, guidelines
and ordinances.  Any needed additional drainage or ventilation shall be added as
part of the Tenant Improvements.

 

4.             Environmental.  The term “Hazardous Substances” as used in this
Lease shall mean pollutants, contamination, toxic or hazardous wastes, or any
other substances, the removal of which is required or the use of which is
restricted, prohibited or penalized by an “Environmental Law,” which term shall
mean any federal, state or local law, ordinance, rules, regulations, ordinances
or other statutes of a governmental or quasi-governmental

 

56

--------------------------------------------------------------------------------


 

authority relating to pollution, protection of the environment or human health,
including, without limitation, asbestos, PCB’s and petroleum.

 

If any such Hazardous Substances are located in or upon the Project at levels or
in conditions that are in violation of Environmental Laws, and the same
materially and adversely affect Tenant’s use or occupancy of the Premises and
was caused by Landlord, its contractors, subcontractors, agents, employees,
subtenants, assignees, tenants (other than Tenant), customers, visitors or
invitees and Landlord is made aware thereof, then Landlord shall promptly (or
shall cause the responsible party to) take such remedial action in connection
therewith as may be required by Environmental Laws (including, without
limitation, encapsulation of such material, removal of such material, or other
remedial action that may be required by Environmental Laws) and return the
Premises and Project to substantially the same or better condition existing
immediately prior to the commencement of such remedial action.  All such work
shall be performed at Landlord’s sole cost and expense and shall not be included
as an Operating Expense.  In the event of the presence of Hazardous Substances
in or upon the Project which are at levels or in conditions that are in
violation of Environmental Laws cause any portion of the Premises to be
untenantable, Rent regarding all such untenantable portions of the Premises
shall abate until the remediation of such Hazardous Substances is completed to a
level which causes the affected portion of the Premises to be tenantable. 
Notwithstanding anything herein to the contrary, Landlord’s obligations
hereunder shall not apply with respect to Hazardous Substances generated, placed
or disposed of, in or on the Project by Tenant or its subtenants or the agents,
employees, visitors, invitees or contractors of Tenant or its subtenants.

 

Tenant hereby agrees that (a) no activity will be conducted at or on the Project
that will produce any Hazardous Substances, except for such activities that are
part of the ordinary course of Tenant’s business activities (the “Permitted
Activities”), provided such Permitted Activities are conducted in accordance
with all Environmental Laws and have been approved in advance in writing by
Landlord; (b) the Project will not be used in any manner for the storage of any
Hazardous Substances except for any temporary storage of such materials that are
used in the ordinary course of Tenant’s business (the “Permitted Materials”),
provided such Permitted Materials are properly stored in a manner and location
satisfying all Environmental Laws and approved in advance in writing by
Landlord; (c) no portion of the Project will be used as a landfill or a dump;
(d) Tenant will not install any underground tanks of any type; (e) Tenant will
not cause and will not allow any of Tenant’s subtenants or the representatives,
employees, contractors, invitees or agents of Tenant or Tenant’s subtenants to
cause any surface or subsurface conditions to exist or come into existence that
constitute, or with the passage of time may constitute a public or private
nuisance; (f) Tenant will not permit any Hazardous Substances to be generated,
stored or brought onto the Project, except for the Permitted Materials, and if
so generated, stored or brought or found located thereon, the same shall be
immediately removed by Tenant, with proper disposal, and all required cleanup
procedures shall be diligently undertaken pursuant to all Environmental Laws;
(g) Tenant will maintain on the Premises a list of all materials stored at the
Project for which a material safety data sheet (an “MSDS”) was issued by the
producers or manufacturers thereof, together with copies of the MSDS’s for such
materials, and shall deliver such list and MSDS copies to Landlord upon
Landlord’s request therefor; and (h) Tenant shall remove all Permitted Materials
from the Project in a manner acceptable to Landlord before Tenant’s right to
possess the Premises is terminated.  Unless expressly identified on an addendum
to this Lease, as of the date hereof there are no “Permitted Activities” or
“Permitted Materials” for purposes of the foregoing provision and none shall
exist unless and until approved in writing by Landlord.  Landlord may enter the
Premises and conduct environmental inspections and tests therein as it may
reasonably require from time to time, provided that Landlord shall use
reasonable efforts to minimize the interference with Tenant’s business.  Such
inspections and tests shall be conducted at Landlord’s expense, unless they
reveal the presence of Hazardous Substances (other than Permitted Materials or
those placed in the Premises by Landlord or its representatives, employees,
contractors, invitees or agents) or that Tenant has not complied with the
requirements set forth in this Section 4, in which case Tenant shall reimburse
Landlord for the cost thereof within thirty (30) days after Landlord’s written
request therefor.

 

5.             Roof Rights.  Tenant shall have the right to install, operate and
maintain, at Tenant’s sole cost and expense, (a) communications equipment on the
roof of the Building (collectively, the “Communications Equipment”) approved by
Landlord, such approval not to be unreasonably withheld, conditioned or delayed;
and (b) wiring and cabling to the extent necessary to connect the Communications
Equipment with the Premises and the applicable telecommunications and utility
providers (the “Cabling”); provided that (i) the installation, operation and
maintenance of the Communications Equipment and Cabling shall comply in all
respects with all applicable laws, rules and regulations, the CC&Rs and the
terms of this Lease; and (ii) the Communications Equipment and Cabling

 

57

--------------------------------------------------------------------------------


 

shall be installed in specific locations reasonably designated by Landlord. 
Before installing the Communications Equipment and Cabling, Tenant shall submit
to Landlord for its approval, which approval shall not be unreasonably withheld,
conditioned or delayed, the contractors who will perform the work and the plans
and specifications which specify in detail the design, location, size, technical
specifications, method of installation and frequency of the Communications
Equipment and Cabling and are sufficiently detailed to allow for the
installation of the Communications Equipment and Cabling in a good workmanlike
manner and in accordance with all applicable laws, rules and regulations and the
CC&Rs.  Following Landlord’s approval of such plans and specifications and the
contractors, Tenant shall install in a good workmanlike manner, maintain, and
use the Communications Equipment and Cabling in accordance with all applicable
laws, rules and regulations and the CC&Rs, and shall obtain and maintain all
permits and licenses required for the installation and operation thereof. 
Tenant may only use the Communications Equipment and Cabling in connection with
Tenant’s business at the Premises, and Tenant shall not allow any third party
not occupying space in the Premises to use such Communications Equipment or
Cabling, without Landlord’s prior written consent.  Tenant shall, at its sole
cost and expense, remove the Communications Equipment and the Cabling, within
thirty (30) days after the occurrence of any of the following events:  (i) the
termination of Tenant’s right to possess the Premises, (ii) the termination of
this Lease, or (iii) the expiration of the Lease Term, or (iv) Tenant defaults
under this Paragraph 5 and such default is not cured within any applicable
notice and cure period.  If Tenant fails to do so, Landlord may remove the
Communications Equipment and Cabling and store or dispose of it in any manner
Landlord deems appropriate without liability to Tenant; Tenant shall reimburse
Landlord for all costs incurred by Landlord in connection therewith within
thirty (30) days after Landlord’s request therefor.  Tenant shall repair any
damage to the Project caused by or relating to the Communications Equipment and
Cabling, including that which is caused by its installation, maintenance, use or
removal, and shall defend, indemnify and hold harmless Landlord from and against
any and all claims, demands, liabilities, causes of action, losses, damages,
fines, penalties, costs and expenses arising from the installation, maintenance,
use or removal of the Communications Equipment and Cabling.  All work relating
to the Communications Equipment and Cabling shall, at Tenant’s sole cost and
expense, be coordinated with Landlord or Landlord’s roofing contractor so as not
to affect any warranty for the Building’s roof.  Subject to Landlord’s
reasonable rules and regulations (including, without limitation, Landlord’s
reasonable notice requirements), Tenant shall be permitted to access the roof of
the Building in order to install, repair and maintain the Communications
Equipment and Cabling.

 

6.             Emergency Generator.  Tenant shall have the right to install,
operate and maintain, at Tenant’s sole cost and expense, (a) an emergency
generator (the “Generator”) approved by Landlord, such approval not to be
unreasonably withheld, conditioned or delayed, and (b) such wire, conduits,
cables and other materials as necessary to connect the Generator to the Premises
(the “Generator Cabling”)”); provided that (i) the installation, operation and
maintenance of the Generator and Generator Cabling shall comply in all respects
with all applicable laws, rules and regulations, the CC&Rs and the terms of this
Lease; and (ii) the Generator and Generator Cabling shall be installed in
specific locations reasonably designated by Landlord.  Before installing the
Generator and Generator Cabling, Tenant shall submit to Landlord for its
approval, which approval shall not be unreasonably withheld, conditioned or
delayed, the contractors who will perform the work and the plans and
specifications which specify in detail the design, location, size, technical
specifications, and method of installation of the Generator and Generator
Cabling and are sufficiently detailed to allow for the installation of the
Generator and Generator Cabling in a good workmanlike manner and in accordance
with all applicable laws, rules and regulations and the CC&Rs.  Following
Landlord’s approval of such plans and specifications and the contractors, Tenant
shall install in a good workmanlike manner, maintain, and use the Generator and
Generator Cabling in accordance with all applicable laws, rules and regulations
and the CC&Rs, and shall obtain and maintain all permits and licenses required
for the installation and operation thereof.  Tenant shall, at its sole cost and
expense, remove the Generator and Generator Cabling, within thirty (30) days
after the occurrence of any of the following events:  (i) the termination of
Tenant’s right to possess the Premises, (ii) the termination of this Lease, or
(iii) the expiration of the Lease Term, or (iv) Tenant defaults under this
Paragraph 6 and such default is not cured within any applicable notice and cure
period.  If Tenant fails to do so, Landlord may remove the Generator and
Generator Cabling and store or dispose of it in any manner Landlord deems
appropriate without liability to Tenant; Tenant shall reimburse Landlord for all
costs incurred by Landlord in connection therewith within thirty (30) days after
Landlord’s request therefor.  Tenant shall repair any damage to the Project
caused by or relating to the Generator and Generator Cabling, including that
which is caused by its installation, maintenance, use or removal, and shall
defend, indemnify and hold harmless Landlord from and against any and all
claims, demands, liabilities, causes of action, losses, damages, fines,
penalties, costs and expenses arising from the installation, maintenance, use or
removal of the Generator and Generator Cabling.  All work

 

58

--------------------------------------------------------------------------------


 

relating to the Generator and Generator Cabling shall, at Tenant’s sole cost and
expense, be coordinated with Landlord.

 

7.             Building Naming Rights.  Subject to any required approval by the
City of Austin, Texas and any required approvals and/or restrictions pursuant to
the CC&R’s (as defined in Section 5.3), during the Lease Term Tenant shall have
the right (the “Naming Right”), at Tenant’s sole cost and expense, to re-name
the Building.  The Naming Right shall terminate if this Lease or Tenant’s right
to possess the Premises expires or is terminated.

 

8.             Definition of First Class Office Building.  As used in this
Lease, the term “first class office building” means a Class A office building
comparable to the Building and located in the southwest submarket of Austin,
Texas.

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

CURRENT MORTGAGEE SNDA

 

SUBORDINATION, NON-DISTURBANCE

AND ATTORNMENT AGREEMENT

 

Date:

 

 

 

 

 

Among:

 

 

 

 

(“Tenant”)

 

 

(address)

 

Attn:

 

(City, State, Zip)

 

 

 

And

 

(“Landlord”)

 

 

(Address)

 

 

(City, State, Zip)

 

Attn:

 

 

 

 

 

And

U.S. BANK N.A

(“Bank”)

 

 

(Address)

 

 

(City, State, Zip)

 

Attn:

 

 

 

The Subordination, Non-disturbance and Attornment Agreement (this “Agreement”)
is made among the above-named Landlord. Tenant and Bank as of the date written
above.

 

RECITALS:

 

A.  Tenant and Landlord are parties to a lease
dated                                                              [;as amended
by agreements dated                                                 ] (the
“Lease”) covering premises (the “Premises”) which are located on the real
property legally described in Exhibit “A” attached hereto and incorporated
herein by reference.

 

B. Bank has made or agreed to make a loan or loans to [Landlord]
[                          ] secured by a Mortgage or Deed of Trust covering the
Premises dated on or
about                                                          and recorded in
the office of the                                                       for
                                        County,
                                                       on
                                         as Document No
                                 [in
Book                                                 of
                                         at page
                                   ] (as previously modified, supplemented,
renewed, extended, consolidated, increased or replaced, and as the same may
hereafter be modified, supplemented, renewed, extended, consolidated, increased
or replaced, and which may also secure future advances made by bank the
“Mortgage”); provided, however, that said leases is subordinate to the lien of
the Mortgage.

 

C. Tenant has requested covenants of non-disturbance from Bank.

 

--------------------------------------------------------------------------------


 

AGREEMENT

 

In consideration of the above recitals and of the promises and mutual covenants
hereinafter contained, the parties hereto mutually covenant and agree as
follows:

 

1.     Subordination. The Lease and any extensions, renewals, replacements or
modifications thereof, and all of the right, title and interest of Tenant in and
to the Premises. Including but not limited to any option or right of first
refusal to purchase the Premises, or any acquisition of title to the Premises by
Tenant during the term of the Mortgage, are and shall be subject and subordinate
to the Mortgage and to all of the terms and conditions contained therein and
herein, including without limitation any future renewals, modifications,
replacements, increases, consolidations and extensions thereof.

 

2.     Non-Disturbance. Bank consents to Lease and in the event Bank comes into
possession of or acquires title to the Premises as a result of the enforcement
or foreclosure of the Mortgage or any note or other agreement secured by the
Mortgage, Bank agrees that Bank shall not disturb Tenant in its possession of
the Premises under the Lease for any reason other than one which would entitle
Landlord to terminate the Lease under its terms or would cause, without further
action by Landlord, the termination of the Lease or would entitle Landlord to
dispossess Tenant from the Premises.

 

3.     Attornment. Tenants agrees with Bank that if  the interest of Landlord in
the Premises shall be transferred to and owned by  Bank or any other person,
party or entity becomes the owner of the Leased Premises or the Premises
(including Bank, collectively, “New Owner”) by reason of foreclosure or other
proceedings brought by it, or by any other manner, Tennant shall be bound to New
Owner under all of the terms, covenants and conditions of the Lease for the
balance of the term thereof remaining and any extensions or renewals thereof
which may be effected in accordance with any option therefor in the Lease, with
the same force and effect as if New Owner were Landlord under the Lease, and
Tenant does hereby attorn to New Owner as its Landlord, said attornment to be
effective and self-operative without the execution of any further instruments on
the part of any of the parties hereto immediately upon New Owner succeeding to
the interest of Landlord in the Premises. Tenant agrees, however, upon the
election of and written request by New Owner after New Owner receives title to
the Premises, to promptly execute an instrument in confirmation of the foregoing
provisions, satisfactory to New Owner, in which Tenant shall acknowledge such
attornment and non-disturbance provisions and shall set forth the terms and
conditions of its tenancy.

 

4.     Bank Not Bound by Certain Actions or Agreements. Tenant agrees that if
any New Owner becomes the owner of the Premises or shall succeed to the interest
of Landlord under the Lease, New Owner shall not be (a) liable for any action or
omission of any landlord under the Lease prior to New Owner becoming landlord
thereunder (“Prior Landlord”), or (b) subject to any offsets or defenses which
Tenant might have against any Prior Landlord, or (c) bound by any rent or
additional rent which Tenant might have paid for more than the current month to
any prior landlord, or (d) bound by any security deposit which Tenant may have
paid to any Prior Landlord, unless such deposit is in an escrow fund available
to Bank or actually received by New Owner, or (e) bound by any amendment or
modification of the Lease made without Bank’s consent, or (f) bound by any
provision in the Lease which obligates Landlord to erect or complete any
building or to perform any construction work or to make any improvements to the
Premises, or (g) bound by any provision of the Lease relating to the application
of insurance or condemnation proceeds or the restoration of the Premises by
Landlord in the event of a casualty loss thereto or a taking thereof, or
restrictions on the use of other properties owned by Landlord for purposes which
compete with Tenant.  Landlord and Tenant agree that they will not amend the
Lease without Bank’s prior written consent. Tenant further agrees with Bank that
Tenant will not voluntarily subordinate the Lease to any lien or encumbrance
without Bank’s prior written consent. Tenant agrees that New Owner shall use any
insurance or condemnation proceeds received by it in accordance with the
Mortgage. Upon any sale or other transfer by a New Owner of its interest in the
Premises after acquiring title to the Premises. New Owner is automatically be
released and discharged from all liability thereafter accruing under the Lease.

 

5.     Notice; Bank’s Right to Perform Under Lease. Tenant shall provide Bank
with a copy of any written notice that Tenant sends to or receives from Landlord
no later than 10 days after transmission or receipt. In the event that Landlord
shall default in the perfomance or observance of any of the terms, conditions or
agreements in the Lease, Tenant shall give written notice thereof to Bank and
Bank shall have

 

2

--------------------------------------------------------------------------------


 

the right (but not the obligation) to cure such default. Tenant shall not take
any action with respect to such default under the Lease, including without
limitation any action in order to terminate, rescind or void the Lease or to
withhold any rental thereunder, for a period of ten (10) days after receipt of
such written notice thereof by Bank with respect to any such default capable of
being cured by the payment of money and for a period of thirty (30) days after
receipt of such written notice thereof by Bank with respect to any other such
default (provided, that in the case of any default which cannot be cured by the
payment of money and cannot with diligence be cured within such thirty (30) day
period because of the nature of such default or because Bank requires time to
obtain possession of the Premises in order to cure the default, if Bank shall
proceed promptly to attempt to obtain possession of the Premises, where
possession is required, and to cure the same and thereafter shall prosecute the
curing of such default with diligence and continuity, then the time within which
such default may be cured shall be extended for such period as may be necessary
to complete the curing of the same with diligence and continuity).

 

6.     No Amendment without Bank’s Consent; No Conveyance or Encumbrance of
Tenant’s Estate. Until the Mortgage has been fully released, satisfied or
reconveyed, (a) the Lease shall not be amended without the prior written
constent of Bank, and (b) Tenant’s estate in the Premises shall not be conveyed
or encumbered without the prior written constent of Bank.

 

7.     Successors and Assigns; Certain Defined Terms. This Agreement shall bind
and inure to the benefit of all parties hereto, their successors and assigns. As
used herein the term “Tenant” shall include the Tenant herein specifically named
and any party who shall succeed to Tenant’s interest under the Lease, the words
“foreclosure” and “foreclosure sale” as used herein shall include judicial and
non-judicial foreclosure and shall also be deemed to include the acquisition of
Landlord’s estate in the Premises by voluntary deed, (or assignment) in lieu of
foreclosure, and the word “Bank” shall include the Bank herein specifically
named and any of its successors and assigns, including anyone who shall succeed
to Landlord’s interest in the Premises by, through or under foreclosure of the
Mortgage.

 

8.     Miscellaneous. This Agreement shall be governed by the law of the state
in which the Premises are located. This Agreement shall not be modified or
amended except in writing signed by the parties hereto. The use of the neuter
gender in this Agreement shall be deemed to include any other gender, and words
in the singular number shall be held to include the plural, when the context
requires.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF the parties have executed this Agreement as of the date set
forth above

 

LANDLORD

 

TENANT

 

 

 

(if Entity)

 

(if Entity)

 

 

 

 

 

 

By:

 

 

By:

 

Printed Name & Title:

 

 

Printed Name & Title:

 

 

 

 

 

 

By:

 

 

By:

 

Printed Name & Title:

 

 

Printed Name & Title:

 

 

 

 

 

 

(if Individual(s))

 

(if individual(s))

 

 

 

 

 

 

 

 

Printed Name:

 

 

Printed Name:

 

 

 

 

 

 

 

 

 

Printed Name:

 

 

Printed Name:

 

 

 

 

 

 

 

 

 

 

BANK:

 

 

 

 

 

 

 

U.S. BANK N.A.

 

 

 

 

 

 

By:

 

 

 

Printed Name & Title:

 

 

 

 

4

--------------------------------------------------------------------------------


 

LANDLORD ACKNOWLEDGMENT

 

NOTE: USE STATE-SPECIFIC FORM AS PER LOANCALC REAL ESTATE DOCUMENTS

 

TENANT ACKNOWLEDGMENT

 

NOTE: USE STATE-SPECIFIC FORM AS PER LOANCALC REAL ESTATE DOCUMENTS

 

BANK ACKNOWLEDGMENT

 

NOTE: USE STATE-SPECIFIC FORM AS PER LOANCALC REAL ESTATE DOCUMENTS

 

5

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Legal Description of Real Property on Which premises Are Located

 

6

--------------------------------------------------------------------------------


 

EXHIBIT J

 

LABORATORY EQUIPMENT

 

R&D Wand Lab

 

1.  Abrasive cutoff saw

2.  Adhesive dispenser

3.  Binocular microscope

4.  Calipers

5.  Curing oven (120°C)

6.  Digital Camera

7.  Digital Multimeter

8.  Dremel tools

9.  Drill index

10. Fine tooth Files

11. Hand Crimper

12. Hand tools (tweezers, needle nose pliers

13. Hi-pot tester

14. Hot air gun

15. Personal Computer

16. Pin gages

17. Pin Vices

18. Razor blades

19. Rulers

20. Soldering irons

21. Tool boxes

22. Ultrasonic cleaning bath

23. UV curing lamp

24. vices

 

EE R&D Lab

 

1.  AC Power Source

2.  Burn-in Tester

3.  Current Probe

4.  DC Power Supply

5.  Desoldering Station with different tips

6.  Device Programmers (FPGA and Micro)

7.  Differential voltage Probe

8.  Digital Multimeter

9.  Fume Absorber Pan for Soldering Iron

10. Function Generator

11. Heat Gun

12. Hi-Pot tester

13. Load Box with Adapters (passive resistor box)

14. Magnifying Glass

15. Microscope

16. Oscilloscope

17. Patient Safety Analyzer

18. RCL Meter and Probe

19. Soldering Station with a couple of tips and solder

20. Sound Meter

21. Thermometer

22. Timer

 

Test Lab

 

1.  Arthrocare generators

 

[***List Continued on Next Page***]

 

--------------------------------------------------------------------------------


 

2.  Beakers graduated cylinders, plastic trays

3.  Canister for aspirationfluid

4.  Chairs

5.  Compressed air gun

6.  Digital microscope

7.  Dishwasher

8.  Optical microscope

9.  Oscilloscope

10. Refrigerator

11. Rubber gloves

12. Saline bags (0.9% NaCI isotonic)

13. Small precision scale

14. Tables

15. Temperature measuring system (Luxtron fluoroptic system)

16. Timer

 

For shock:

PDT56ED drop tester

Requires at a minimum a 6’ x 6’ space

110 volts with 6 amps

90 psi of air

 

For vibration:

MS400 mechanical shaker

Requires at a minimum a 10’ x 10’ space

220 volt single phase with 15 amps

 

For Compression:

Squeezer compression machine

Requires at a minimum a 6’ x 6’ space

220 volts single phase with 5 amps

 

--------------------------------------------------------------------------------